EXHIBIT 10.2

FINAL FORM

SHAREHOLDERS AGREEMENT

BY AND AMONG

AFFINION GROUP HOLDINGS, INC.,

AND

THE STOCKHOLDERS (AS DEFINED HEREIN)

DATED AS OF NOVEMBER 9, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page  

ARTICLE I

  

STOCKHOLDERS; VOTING

  

Section 1.1

  Stockholders; Voting      2   

Section 1.2

  Restrictive Legend      2   

ARTICLE II

  

MANAGEMENT AND CONTROL OF BUSINESS

  

Section 2.1

  Board of Directors      3   

Section 2.2

  Restrictions on Authority of the Board      4   

Section 2.3

  Directors’ Non-exclusive Services      5   

Section 2.4

  Reimbursement of Expenses      5   

Section 2.5

  Director Compensation      5   

ARTICLE III

  

INFORMATION RIGHTS AND LISTING

  

Section 3.1

  Information Rights of Stockholders; Records Required by the DGCL; Right of
Inspection      6   

Section 3.2

  Information Rights of the Company      8   

Section 3.3

  Listing      8   

ARTICLE IV

  

TRANSFER

  

Section 4.1

  Transfer of Company Common Stock; Derivative Securities      8   

Section 4.2

  General Provisions Regarding Transfers      8   

Section 4.3

  Tag-Along Rights      9   

Section 4.4

  Preemptive Rights      13   

Section 4.5

  All Other Transfers Void      15   

Section 4.6

  Admission of Substitute Stockholder; Liabilities      15   

ARTICLE V

  

REPRESENTATIONS AND WARRANTIES

  

Section 5.1

  Representations and Warranties of Each Party      16   

ARTICLE VI

  

MISCELLANEOUS

  

Section 6.1

  Management Investors      16   

Section 6.2

  Complete Agreement      16   

Section 6.3

  Voting and Other Actions      16   

Section 6.4

  Governing Law      17   

Section 6.5

  No Assignment      17   

Section 6.6

  Binding Effect      17   

Section 6.7

  Severability      17   

Section 6.8

  No Partition      17   

 

i



--------------------------------------------------------------------------------

Section 6.9

  Additional Documents and Acts      17   

Section 6.10

  No Employment Rights      18   

Section 6.11

  Amendments; Termination of Equity Rights      18   

Section 6.12

  No Waiver      18   

Section 6.13

  Notices      18   

Section 6.14

  Consent to Jurisdiction; WAIVER OF JURY TRIAL      19   

Section 6.15

  No Third Party Beneficiary      20   

Section 6.16

  Confidentiality      20   

Section 6.17

  Cumulative Remedies; Specific Performance      21   

Section 6.18

  Exhibits and Schedules      21   

Section 6.19

  Interpretation      21   

Section 6.20

  Termination      22   

 

SCHEDULE A   DIRECTOR COMPENSATION SCHEDULE B   COMPETITORS EXHIBIT A  
DEFINITIONS EXHIBIT B   FORM OF ADOPTION AGREEMENT ANNEX I   CONFIDENTIALITY
AGREEMENT

 

ii



--------------------------------------------------------------------------------

SHAREHOLDERS AGREEMENT

This Shareholders Agreement (this “Agreement”) is made and entered into as of
November 9, 2015 (the “Effective Date”) by and among Affinion Group Holdings,
Inc., a Delaware corporation (the “Company”), and the Stockholders (as defined
herein). Capitalized terms used, but not otherwise defined, herein have the
meanings set forth in Exhibit A attached hereto and made a part hereof by
reference.

RECITALS

A. This Agreement is being entered into in connection with the issuance of all
of the outstanding Common Stock, par value $0.01 per share, of the Company
(“Company Common Stock”) on the Effective Date to the Stockholders pursuant to
the Exchange Offers and Rights Offering in accordance with the terms thereof.

B. As of the date hereof, the Stockholders hold in the aggregate all of the
Outstanding Company Common Stock and the Class C/D Common Stock.

C. The parties hereto desire to enter into this Agreement to establish certain
arrangements with respect to the Company Common Stock and the Class C/D Common
Stock and other related corporate matters of the Company.

D. Reference is made to (1) that certain Stockholder Agreement, dated as of
January 14, 2011, as amended on May 7, 2014, by and among the Company, Affinion
Group Holdings, LLC, a Delaware limited liability company (“AGHILLC”), certain
investment funds affiliated with General Atlantic LLC (“General Atlantic”) and
the investors party thereto (the “Stockholder Agreement”), (2) that certain
Management Investor Rights Agreement, dated as of October 17, 2005, as amended
on April 30, 2010, by and among the Company, AGHILLC and the investors party
thereto (the “Management Investor Rights Agreement”), (3) that certain
Securityholder Rights Agreement, dated as of January 14, 2011, by and among the
Company, AGHILLC, General Atlantic and the investors party thereto (the
“Securityholder Rights Agreement”) and (4) that certain Warrantholder Rights
Agreement, dated as of December 12, 2013, as amended on May 7, 2014, by and
among the Company, AGHILLC, General Atlantic and the investors party thereto
(the “Warrantholder Rights Agreement,” and together with the Stockholder
Agreement, the Management Investor Rights Agreement and the Securityholder
Rights Agreement,” the “Prior Equity Agreements”).

E. The Company and the requisite parties to each of the Prior Equity Agreements
desire to amend and restate each Prior Equity Agreement, and replace such
agreements in their entirety with this Agreement.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, the Company and the
Stockholders, intending to be legally bound, hereby agree as follows:

ARTICLE I

STOCKHOLDERS; VOTING

Section 1.1 Stockholders; Voting. Except for the obligations contained in
Section 6.16, and subject to the last sentence of Section 4.6(a), a Person shall
cease to be a Stockholder for all purposes upon the disposition of all of such
Person’s Company Common Stock and Class C/D Common Stock.

Section 1.2 Restrictive Legend.

(a) Each certificate representing the Company Common Stock and Class C/D Common
Stock will contain a legend in substantially the following form and any other
legends required under the Company’s Charter Documents:

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE PROVISIONS OF A
SHAREHOLDERS AGREEMENT MADE AS OF NOVEMBER 9, 2015, INCLUDING RESTRICTIONS ON
TRANSFER, TO WHICH THE COMPANY AND ALL STOCKHOLDERS ARE PARTY. THE SHARES
REPRESENTED BY THIS CERTIFICATE ARE TRANSFERABLE ONLY IN ACCORDANCE WITH THE
PROVISIONS OF SUCH AGREEMENT, AND ANY HOLDER OF SHARES OF THE COMPANY (WHETHER
ACQUIRED UPON ISSUANCE OR TRANSFER) SHALL BE, AND BE DEEMED TO BE, A PARTY TO
AND BOUND BY THAT AGREEMENT, WHICH SHALL CONTINUE TO BE EFFECTIVE
NOTWITHSTANDING ANY ISSUE OR TRANSFER OF SHARES OF THE COMPANY. A COPY OF THE
SHAREHOLDERS AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE
HOLDER HEREOF UPON WRITTEN REQUEST.

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITY OR BLUE SKY LAWS AND
MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
EXEMPTION THEREFROM UNDER SAID ACT OR LAWS.”

(b) Subject to any lock-up or other agreement that may apply to a Stockholder’s
Company Common Stock or Class C/D Common Stock as may be specifically agreed to
with an applicable Stockholder, the requirement that the shares of Company
Common Stock or Class C/D Common Stock contain the second paragraph of the
legend set forth in clause (a) above shall cease and terminate when such shares
are transferred pursuant to Rule 144 promulgated under the 1933 Act (“Rule
144”). Upon the consummation of an event described in the immediately preceding
sentence, the Company, upon surrender of certificates containing the second
paragraph of such legend (if certificated), shall, at its own expense, and upon
delivery, if requested by the Board, of a written opinion of legal counsel in
form and substance reasonably

 

2



--------------------------------------------------------------------------------

satisfactory to the Company’s legal counsel to the effect that the proposed
Transfer is being made pursuant to Rule 144, deliver to the holder of any such
securities as to which the requirement for the second paragraph of such legend
shall have terminated, one or more new certificates evidencing such securities
not bearing the second paragraph of such legend (if certificated).

(c) In the event that the Company Common Stock or Class C/D Common Stock, or any
shares thereof, shall cease to be subject to the restrictions on Transfer set
forth in Section 4.2, the requirement that such shares of Company Common Stock
or Class C/D Common Stock contain the first paragraph of the legend set forth in
clause (a) above shall cease and terminate. Upon the consummation of an event
described in the immediately preceding sentence, the Company, upon surrender of
certificates containing the first paragraph of such legend (if certificated),
shall, at its own expense, deliver to the holder of any such securities as to
which the requirement for the first paragraph of such legend shall have
terminated, one or more new certificates evidencing such securities not bearing
the first paragraph of such legend (if certificated).

ARTICLE II

MANAGEMENT AND CONTROL OF BUSINESS

Section 2.1 Board of Directors.

(a) Company Subsidiaries. The Company shall not cause or permit any of its
direct or indirect Subsidiaries to take any action in subversion of the rights
of Stockholders as set forth herein (it being understood that any action by the
Company permitted hereunder, including with respect to actions relating to it
and its Subsidiaries on a consolidated basis, shall not require additional
consent hereunder solely because such action instead is taken by a direct or
indirect Subsidiary of the Company).

(b) Election of Directors.

(i) On or promptly following the settlement of the Exchange Offers and Rights
Offering, the Company shall take all Necessary Action to cause the board of
directors of the Company (the “Board”) to be comprised of five (5) Directors,
divided into three (3) classes of Directors.

(ii) For each Board election occurring after the date hereof, the individual
then serving as the chief executive officer of the Company (the “CEO Director”)
shall be included in the Company’s slate of nominees for Director at each annual
or special meeting of Stockholders at which Directors are to be elected and at
which the Class I Director (as defined in the Fourth Amended and Restated
Certificate of Incorporation of the Company) seats are subject to election. The
Company shall use its reasonable best efforts to cause the election of the CEO
Director to the Board at such meeting (including recommending that the Company’s
Stockholders vote in favor of the election of the CEO Director (along with all
other Company nominees) and otherwise supporting him or her for election in a
manner no less rigorous and favorable than the manner in which the Company
supports its other nominees in the aggregate).

 

3



--------------------------------------------------------------------------------

(iii) If at any time the CEO Director is no longer serving as chief executive
officer of the Company, (A) then the CEO Director shall be deemed to have
resigned from the Board immediately and (B) the Board shall cause the vacancy
caused by such resignation to be filled by the new chief executive officer of
the Company in accordance with the requirements of the Charter Documents.

(iv) If at any time there is no chief executive officer of the Company, then
notwithstanding the right of the Board to fill any vacancy pursuant to the
Charter Documents, the CEO Director seat shall be vacant until a chief executive
officer of the Company is appointed whether on an interim or permanent basis.

Section 2.2 Restrictions on Authority of the Board.

(a) Notwithstanding anything to the contrary in this Agreement, none of the
following actions may be taken by the Company, directly or indirectly (and the
Company shall cause its Subsidiaries to refrain from taking such actions)
without a Stockholder Supermajority Vote:

(i) any material amendment, modification or waiver of this Agreement or of the
Charter Documents of the Company or any material Subsidiary; provided that any
such amendment that reasonably would be expected to disproportionately and
adversely affect any Stockholder, in its capacity as a Stockholder, in any
material respect, as compared to the other Stockholders, shall also require the
prior written consent of each Stockholder so affected; provided, further, that
no consent shall be required pursuant to this Section 2.2(a)(i) to the extent
that an amendment of a Charter Document of any material Subsidiary (X) is
requested in connection with a refinance or extension of the senior secured
credit facility of Affinion Group, governed by that certain Amended and Restated
Senior Secured Credit Facility, dated as of April 9, 2010, as amended on
November 20, 2012, as further amended on December 21, 2012, as further amended
on December 12, 2013, to facilitate the creation and perfection of security
interests in the assets of the Company and its subsidiaries (including without
limitation the equity of the Company’s Subsidiaries) and (Y) does not in any
material respect impair the ability of any Stockholder to exercise its rights
under this Agreement.

(ii) any merger, consolidation, reorganization, or equity recapitalization of,
the Company or its Subsidiaries (other than mergers or consolidations of a
wholly owned Subsidiary with another wholly owned Subsidiary or with the
Company) as a result of which the holders of Company Common Stock are not the
holders of a majority of the equity interests or voting power of the surviving
or resulting entity;

(iii) any sale, assignment or other transfer of all or substantially all of the
assets or properties of the Company and its Subsidiaries (in each case, on a
consolidated basis and other than sales, assignments and transfers between a
wholly owned Subsidiary of the Company and the Company or another wholly owned
Subsidiary of the Company);

(iv) entry by the Company or any Subsidiary into any agreement or transaction or
series of related transactions with any holder of five percent (5%) or more of
the shares of the Outstanding Company Common Stock or any of their respective
executive officers, directors or

 

4



--------------------------------------------------------------------------------

Affiliates, except in the ordinary course of business (X) with Persons that are
Affiliates of the Company and its Subsidiaries that do not hold five percent
(5%) or more of the shares of the Outstanding Common Stock and on terms no less
favorable to the Company or its Subsidiaries, as applicable, than would have
been obtainable on an arms’ length basis or (Y) in connection with new or
continued employment of the officers or employees of the Company or its
Subsidiaries; provided that for the purposes of this clause (iv), the term
“Affiliates” shall not include the Company or any of its Subsidiaries;

(v) engagement in any material new line of business substantially unrelated to
any business or activity of the Company or any of its Subsidiaries currently
conducted or proposed as of the date hereof, or any business or activity that is
reasonably similar thereto or a reasonable extension, development or expansion
thereof, or is complementary, incidental, ancillary or related thereto;

(vi) implementation of a new management Equity Incentive Plan or similar
arrangement which could result, when combined with any existing management
Equity Incentive Plan or similar arrangement (excluding the Existing Plans), in
the issuance of more than ten percent (10%) of the Company Common Stock to
employees and Directors of the Company; and

(vii) entry into any agreement, commitment or arrangement to effect any of the
foregoing.

Section 2.3 Directors’ Non-exclusive Services. No Director shall be required to
manage the Company as his sole and exclusive function and any Director or
Stockholder may have other business interests and may engage in other activities
in addition to those relating to the Company. Notwithstanding the foregoing,
Directors who are employees of the Company or its Subsidiaries shall be required
to have such employment as their primary business function.

Section 2.4 Reimbursement of Expenses. Each Director shall be entitled to
reimbursement from the Company of all expenses reasonably incurred and paid by
such Director in connection with such Director’s services as a Director or
otherwise incurred for the benefit of, or on behalf of, the Company. The Board
may establish, from time to time, policies relating to expense reimbursement
(including, what expenses, such as retained counsel or other advisors, will be
reimbursable), which policies shall treat and apply to each Director (other than
any employee of the Company serving as a Director) equally.

Section 2.5 Director Compensation. Each of the Directors (other than any
employee of the Company serving as a Director) shall be paid the fee set forth
on Schedule A attached hereto (which Schedule shall be deemed to be
automatically amended upon any change to Director compensation that (i) is
approved by a Majority of the Board (if such change does not provide for an
increase of more than twenty thousand dollars ($20,000) in the aggregate amount
of any Director compensation in any fiscal year) or (ii) is approved by a
Majority of the Board and a Stockholder Majority Vote (if such change provides
for an increase of more than twenty thousand dollars ($20,000) in the aggregate
amount of any Director compensation in any fiscal year)); provided that each
non-employee Director, other than the chairperson, shall receive the same fee.
The Board shall have the discretion to determine if Directors should be provided
additional fees for serving on one or more committees of the Company; provided
that each

 

5



--------------------------------------------------------------------------------

committee member, other than the chairperson, shall receive the same fee.
Further, nothing contained herein shall preclude any Director that is an
employee of the Company from receiving wages or similar compensation pursuant to
any employment agreement with the Company for services rendered thereto.

ARTICLE III

INFORMATION RIGHTS AND LISTING

Section 3.1 Information Rights of Stockholders; Records Required by the DGCL;
Right of Inspection.

(a) Until the Company becomes obligated to file reports under Section 13 or
15(d) of the Exchange Act, unless the Company files reports required by
Section 13 or 15(d) of the Exchange Act as a voluntary filer, each Stockholder,
other than any Stockholder that is a Competitor, shall have the right to receive
the following information (which right the Company may satisfy by providing
access to each Stockholder to a confidential website such as Intralinks and
timely posting such information on such website (which website shall have a
system of email notification of new postings and may require confirmation by
viewers of the site of the confidentiality obligations set forth in
Section 6.16, a “Secure Site”), and each Stockholder may share and discuss such
information (along with any other information provided to Stockholders pursuant
to this Agreement and otherwise made available to Stockholders via the Secure
Site) with its Affiliates, directors, officers, partners, managers,
stockholders, employees, investors and advisors as well as any bona fide
prospective purchaser of Company Common Stock that (x) is not a Competitor and
(y) has entered into, and delivered to the Company, a confidentiality agreement
substantially in the form set forth on Annex I attached hereto regarding the
treatment of such information (and for the avoidance of doubt, at its election,
the Company may share and discuss such information with any prospective
purchaser of Company Common Stock):

(i) within ninety (90) days of the end of each fiscal year, copies of all annual
financial statements and similar information of the Company and its Subsidiaries
as of the end of such fiscal year that would be required to be contained in a
filing with the SEC on Form 10-K if the Company were required to file such
forms, which financial statements shall (v) include a comparison to the prior
fiscal year results; (w) be prepared in accordance with GAAP; (x) be audited by
a nationally recognized accounting firm approved by the Board and accompanied by
a report and opinion thereon by such accounting firm prepared in accordance with
generally accepted auditing standards that is not subject to any “going concern”
or similar qualification or exception or any qualification as to the scope of
such audit or with respect to accounting principles followed by the Company or
any of its Subsidiaries not in accordance with GAAP; (y) be accompanied by a
management discussion and analysis of financial condition and results of
operations with respect to such financial statements (an “MD&A”); and (z) be
certified by the chief financial officer of the Company.

(ii) for each of the first three fiscal quarters of each fiscal year of the
Company, copies of all quarterly financial statements and similar information of
the Company and its Subsidiaries as of the end of such fiscal quarter that would
be required to be contained in a filing with the SEC on Form 10-Q if the Company
were required to file such forms, which

 

6



--------------------------------------------------------------------------------

financial statements shall (w) include year-to-date results and a comparison to
the corresponding period in the prior fiscal year; (x) be prepared in accordance
with GAAP; (y) be accompanied by an MD&A; and (z) be delivered no later than
forty-five (45) days following the end of such fiscal quarter.

(iii) all current reports that would be required to be filed with, and within
the timing that would be required by, the SEC on Form 8-K if the Company were
required to file such reports.

(b) The Company shall host, and each Stockholder shall have access to, quarterly
conference calls with senior officers of the Company to discuss the status of
the Company and its business and the business of its Subsidiaries (including
updates to the budgets and projections of the Company and its Subsidiaries),
which calls shall include a reasonable and customary question and answer
session. Quarterly calls shall be hosted as promptly as reasonably practicable
but in any event no later than twenty (20) Business Days after furnishing the
annual and quarterly reports.

(c) During the term of the Company’s existence there shall be maintained in the
Company’s principal office or at the office of the Company’s agents and
representatives all records required to be kept pursuant to the DGCL, including
(whether or not so required) a current list of the names, addresses and shares
of Company Common Stock and Class C/D Common Stock held by each of the
Stockholders (including the dates on which each of the Stockholders became a
Stockholder), copies of federal, state and local information or income tax
returns for each of the Company’s tax years, copies of this Agreement and each
of the Company’s Charter Documents, including all amendments thereto and
restatements thereof, and correct and complete books and records of account of
the Company. Prior to any termination of the Company’s existence, the Company
shall use all reasonable efforts to ensure that, for a period of six (6) years
after any such termination, such information, to the extent still in existence
and available, may be obtained by a Stockholder’s request in writing to a legal
advisor or agent of the Company to be designated prior to any such termination,
with the cost (as reasonably determined by such legal advisor or agent) of
accessing and providing such information being borne by the requesting
Stockholder.

(d) On written request stating the purpose, a Stockholder that (together with
its Affiliates) holds at least five percent (5%) of the Outstanding Company
Common Stock may make reasonable inquiries of management and examine, at any
reasonable time during business hours, for any proper purpose reasonably related
to such Stockholder’s interest as a Stockholder of the Company, and at the
Stockholder’s expense, records of the Company and its Subsidiaries; provided
that the Company may limit access to certain information if and to the extent
required by applicable law, if the Board reasonably deems such information to be
competitively sensitive with respect to the Stockholder requesting such access
or if granting such access could reasonably be expected in the loss or
impairment of the Company to claim attorney client privilege, work product
doctrine, or a similar protective privilege or doctrine with respect to the
information (provided that the Company shall use its reasonable best efforts to
allow for such access in a way that would not have any of the foregoing
effects). Upon written request by any Stockholder made to the Company, the
Company shall provide or make available to such Stockholder without charge true
copies of this Agreement, the Company’s Charter Documents, and all amendments
thereto and restatements thereof, which documents may be provided to such
Stockholder by posting them on a Secure Site or on EDGAR.

 

7



--------------------------------------------------------------------------------

Section 3.2 Information Rights of the Company. The Company may from time to time
(including in connection with the admission of a new or Substitute Stockholder),
but a Stockholder may be compelled to answer no more frequently than once per
calendar quarter (unless, with respect to clause (i) hereof, required by
applicable law), reasonably request of any or all Stockholders information
(i) needed by the Company to comply with applicable law and/or (ii) regarding
such Stockholder’s “accredited investor” status (within the meaning of
Regulation D promulgated under the Securities Act).

Section 3.3 Listing. As promptly as practicable following the Closing, the
Company shall use its commercially reasonable efforts to cause the Company
Common Stock to be registered under the Exchange Act and qualified for quotation
on the OTC Bulletin Board (or other available over the counter market) (an “OTC
Listing”). On or prior to the first (1st) anniversary of the Closing, to the
extent that the Company is able to satisfy the listing requirements therefor,
the Company shall use commercially reasonable efforts to cause the Company
Common Stock to be listed on a U.S. national securities exchange registered with
the SEC (a “Public Listing” and each of an OTC Listing or Public Listing, a
“Listing”).

ARTICLE IV

TRANSFER

Section 4.1 Transfer of Company Common Stock; Derivative Securities. No
Stockholder may Transfer, offer to Transfer, or accept an offer from any
proposed Transferee for, all or any shares of its Company Common Stock or any
amount of its Derivative Security to another Person except in accordance with
the terms and conditions set forth in this Article IV. A Transfer completed in
accordance with this Article IV is referred to in this Agreement as a “Permitted
Transfer.”

Section 4.2 General Provisions Regarding Transfers.

(a) Without limiting any other provisions or restrictions or conditions of this
Article IV, no Transfer of Company Common Stock or any Derivative Security or
any other rights or obligations or interests of a Stockholder, as applicable,
may be made under any circumstances unless such Transfer is made in accordance
with the procedures set forth herein and such Transfer would not result in any
of the following:

(i) Securities Laws. Any violation of the Securities Act of 1933, as amended
(the “Securities Act”), or any regulation issued pursuant thereto, or any state
securities laws or regulations, or any other applicable federal or state laws or
order of any court having jurisdiction over the Company; or

 

8



--------------------------------------------------------------------------------

(ii) Registration. Without limiting the restrictions set forth in the Charter
Documents, until the Company becomes obligated to file reports under Section 13
or 15(d) of the Exchange Act, any requirement that the Company register the
Company Common Stock or any other capital stock of the Company under
Section 12(g) of the Exchange Act or any regulation issued pursuant thereto.

Compliance with the restrictions on Transfer set forth in this Section 4.2(a)
may be administered by the Company or the Company’s transfer agent under the
direction and control of the Company, and the Company and its transfer agent
shall be entitled to take such measures as are reasonably necessary to prevent
any Transfers in violation of this Section 4.2(a). In furtherance of the
foregoing, it is understood and agreed by all Stockholders, additional
Stockholders and Substitute Stockholders that Transfers may not be permitted if,
following such Transfer, the Company’s securities would be held by a number of
holders or non-accredited investors that would result (including as a result of
passage of time, and giving effect to the exercise of all Derivative Securities)
in a requirement that the Company file a registration statement under the
Exchange Act or any regulation issued pursuant thereto, unless the Company has
already become required, or the Board has elected, to file such a registration
statement.

(b) Mechanics. Any Transfer of Company Common Stock or Class C/D Common Stock
shall be subject to the restrictions of this Section 4.2. The Person proposing
to make any such Transfer shall deliver to the Company (i) the name of the
Person or Persons to whom the proposed Transfer is to be made (“Transferee”) and
(ii) if reasonably requested by the Board, a written opinion of legal counsel in
form and substance reasonably satisfactory to the Company’s legal counsel to the
effect that the proposed Transfer may be effected without registration under the
Securities Act or any applicable state law.

(c) Adoption Agreement. Prior to the consummation of an IPO, no direct Transfer
of Company Common Stock and Class C/D Common Stock by any Stockholder will be
permitted unless the Transferee in such Transfer (if not already a party hereto)
executes an Adoption Agreement, pursuant to which such Transferee shall become a
Stockholder bound by this Agreement. Upon any Transfer by a Stockholder of all
of its Company Common Stock and Class C/D Common Stock, that Stockholder shall
cease to be a Stockholder for all purposes under this Agreement.

(d) Prohibited Persons. No Transfer of any Company Common Stock or Derivative
Securities otherwise permitted by this Agreement shall be permitted or made by
any Stockholder if such Transfer, whether directly or indirectly, is to a
Prohibited Person.

Section 4.3 Tag-Along Rights.

(a) Without limiting the other terms and conditions hereof (including
Section 4.1), if at any time one (1) or more Stockholders that collectively hold
thirty five percent (35%) or more of the then Outstanding Company Common Stock
proposes to Transfer, directly or indirectly, for value any Company Common Stock
(but less than one hundred percent (100%) of the then Outstanding Company Common
Stock), in a single transaction or series of related transactions (each
Stockholder proposing to make any such Transfer, a “Tag-Along Seller,” each such
transaction, other than a Transfer that is an Affiliate Transfer with respect to
such Tag-Along Seller, a “Tag-Along Sale” and the purchaser involved in such
transaction(s), the “Tag-Along Purchaser”), then, each other Stockholder (each,
a “Tag-Along Rightholder”) shall have the

 

9



--------------------------------------------------------------------------------

right to sell to such Tag-Along Purchaser, upon the terms set forth in the
Tag-Along Notice, up to a maximum number of shares of Company Common Stock held
by such Tag-Along Rightholder (the “Tag-Along Offered Shares”) equal to the
product obtained by multiplying (x) the aggregate number of shares of Company
Common Stock proposed to be sold by the Tag-Along Seller in such Tag-Along Sale
by (y) a fraction, the numerator of which is the number of shares of Company
Common Stock owned by such Tag-Along Rightholder at the Tag-Along Record Date
and the denominator of which is the total number of shares of Outstanding
Company Common Stock at the Tag-Along Record Date. Notwithstanding any other
provision of this Section 4.3, any Tag-Along Sale must satisfy the conditions
set forth in Section 4.2 and otherwise be a Permitted Transfer.

(b) The Tag-Along Seller shall give written notice to the Company of each
proposed Transfer by it that gives rise to the rights of the Tag-Along
Rightholders set forth in this Section 4.3 at least ten (10) days prior to the
proposed consummation of such Transfer and the Company, within three
(3) Business Days after receiving notice from such Tag-Along Seller, shall give
written notice of such Transfer to each Tag-Along Rightholder. The close of
business on the date immediately prior to the date on which written notice is
given by the Company in accordance with this Section 4.3(b) shall be deemed to
be the “Tag-Along Record Date.” The notice provided by the Tag-Along Seller, and
forwarded by the Company, shall set forth in reasonable detail based on
information available to the Tag-Along Seller, the name of such Tag-Along
Seller, the number of shares of Company Common Stock that will be held by such
Tag-Along Seller as of the Tag-Along Record Date and the number of shares of
Company Common Stock proposed to be sold by such Tag-Along Seller, the name of
and contact information for the proposed Tag-Along Purchaser (including any
material relationships the Tag-Along Purchaser has with the Company, any
Stockholder or any Director), the proposed amount and form of consideration and
terms and conditions of payment offered by such Tag-Along Purchaser, the
percentage (or a reasonable estimate of the minimum and maximum percentage) of
Company Common Stock that Tag-Along Rightholders may sell to such Tag-Along
Purchaser (determined in accordance with Section 4.3(a)), the per share purchase
price and any other material terms or conditions (the “Tag-Along Notice”). The
Tag-Along Seller will deliver or cause to be delivered to the Company, and the
Company will deliver to the Tag-Along Rightholders, copies of all transaction
documents relating to the Tag-Along Sale as the same become available. The
Company can satisfy its obligation to deliver the Tag-Along Notice by posting
such notice to a Secure Site and notifying (or causing notification to be
delivered to) each of the Tag-Along Rightholders of such posting in writing. If
the Tag-Along Rightholder holds a Derivative Security eligible for participation
in a Tag-Along Sale, but is required under the Equity Incentive Plan applicable
thereto or the terms of such Derivative Security to exercise such Derivative
Security to so participate, such Tag-Along Rightholder shall, no later than the
tenth (10th) Business Day following the Tag-Along Record Date, irrevocably
notify the Tag-Along Seller and the Company as to whether it will, immediately
prior to the consummation of the Tag-Along Sale, convert or exercise, in
accordance with the terms thereof, any such Derivative Securities into shares of
Company Common Stock and then include such shares of Company Common Stock in the
applicable Tag-Along Sale by delivery of a Tag-Along Rightholder’s Offer with
respect thereto in accordance with the following sentence (and any such shares
of Company Common Stock that would become outstanding as a result of such
exercise shall be deemed to be outstanding as of the Tag-Along Record Date and
each Tag-Along Rightholder’s Tag-Along Offered Shares shall be adjusted
accordingly), with any failure to include any such shares of

 

10



--------------------------------------------------------------------------------

Company Common Stock in the applicable Tag-Along Rightholder’s Offer being
deemed a waiver of the right to include such shares of Company Common Stock in
such Tag-Along Sale. The tag-along rights provided by this Section 4.3 must be
exercised by any Tag-Along Rightholder electing to sell Tag-Along Offered Shares
no later than the tenth (10th) Business Day following the Tag-Along Record Date,
which exercise shall be by delivery of a written irrevocable offer (the
“Tag-Along Rightholder’s Offer”) to the Tag-Along Seller and the Company
indicating such Tag-Along Rightholder’s election to have its Tag-Along Offered
Shares included in the Tag-Along Sale and specifying the number of Tag-Along
Offered Shares (up to the maximum number of Tag-Along Offered Shares as
determined in accordance with Section 4.3(a)) it elects to sell; provided that
any Tag-Along Rightholder may waive its tag-along rights under this Section 4.3
with respect to such Tag-Along Sale prior to the expiration of such ten
(10)-Business Day period by giving written notice thereof to the Tag-Along
Seller, with a copy to the Company (and failure to deliver a Tag-Along
Rightholder’s Offer by the tenth (10th) Business Day following the Tag-Along
Record Date will be deemed to be a waiver of such Tag-Along Rightholder’s
tag-along rights under this Section 4.3 with respect to such Tag-Along Sale).
Subject to the other terms herein, delivery of the Tag-Along Rightholder’s Offer
will constitute an irrevocable binding commitment by such Tag-Along Rightholder
to sell the number of Tag-Along Offered Shares specified in the Tag-Along
Rightholder’s Offer of such Tag-Along Rightholder on the terms set forth in the
Tag-Along Notice. The Tag-Along Seller shall attempt to obtain the inclusion in
the proposed Tag-Along Sale of the entire number of Tag-Along Offered Shares
that the Tag-Along Rightholders timely elect to have included in such Tag-Along
Sale. If the Tag-Along Seller is unable to obtain such inclusion of all such
Tag-Along Offered Shares, then (i) the number of Tag-Along Offered Shares to be
sold in such Tag-Along Sale shall be allocated on a pro rata basis among the
Tag-Along Seller and each Tag-Along Rightholder who shall have timely elected to
participate in such Tag-Along Sale in proportion to the total number of shares
of Company Common Stock offered and eligible to be sold in the Tag-Along Sale by
each such Stockholder or (ii) the Tag-Along Seller shall be permitted to sell
its shares of Company Common Stock in such Tag-Along Sale; provided that it
purchases, for the same price and upon the same terms, from each Tag-Along
Rightholder who shall have timely elected to participate in such Tag-Along Sale
the number of shares of Company Common Stock that such Tag-Along Rightholder
could have included in such Tag-Along Sale. Neither the Tag-Along Seller nor any
of its Affiliates shall receive any direct or indirect consideration in
connection with the Tag-Along Sale (including by way of fees, consulting
arrangements or a non-compete payment) other than consideration received in
exchange for its Company Common Stock.

(c) If (i) the Tag-Along Seller has not consummated the Tag-Along Sale within
sixty (60) days of the delivery to Stockholders of the related Tag-Along Notice
(for any reason other than the failure of a Tag-Along Rightholder to sell its
shares of Company Common Stock under this Section 4.3) or (ii) the principal
terms and conditions of the Tag-Along Sale shall change, in any material
respect, from those in the Tag-Along Notice, then the Tag-Along Notice and any
Tag-Along Rightholder’s Offer shall be null and void, and it shall be necessary
for a separate Tag-Along Notice to be furnished, and the terms and provisions of
this Section 4.3 separately complied with, in order to subsequently consummate
such proposed Tag-Along Sale pursuant to this Section 4.3; provided, however,
that the Tag-Along Notice and the Tag-Along Rightholders’ Offers shall not be
null and void if the Tag-Along Seller receives the written consent of each of
the Tag-Along Rightholders agreeing to an extension and/or revised terms.
Notwithstanding any

 

11



--------------------------------------------------------------------------------

other provision of this Section 4.3, there shall be no liability on the part of
any Tag-Along Seller to any other Stockholder arising from the failure of any
Tag-Along Seller or Tag-Along Purchaser to consummate the Tag-Along Sale for any
reason, and the decision to consummate such Tag-Along Sale shall be in the sole
discretion of the Tag-Along Seller.

(d) Each Person selling Company Common Stock or Derivative Securities in a
proposed Tag-Along Sale shall take or cause to be taken all such reasonable
actions consistent with the terms of this Agreement as may be necessary or
reasonably desirable in order expeditiously to consummate such sale and any
related transactions, including: executing, acknowledging and delivering
consents, assignments, waivers and other documents or instruments; furnishing
information and copies of documents reasonably requested of it; and otherwise
reasonably cooperating with the selling Stockholders, the Company, and the
prospective purchaser. Without limiting the generality of the foregoing, with
respect to a proposed Tag-Along Sale, each such participating Stockholder agrees
to execute and deliver such agreements as may be reasonably specified by the
Tag-Along Seller (including, if applicable, any conversion or exercise of any
Derivative Securities in exchange for Company Common Stock prior to the
consummation of the applicable sale), so long as all selling Stockholders party
to such agreement will be subject to the same terms; provided that the
participating Stockholders that are not the Tag-Along Seller, (i) shall not be
required to make representations and warranties other than with respect to
unencumbered title to its Company Common Stock and/or Derivative Securities, as
applicable, and the power, authority and legal right of such Stockholder to
transfer its Company Common Stock and/or Derivative Securities, as applicable,
(ii) may be liable, but shall only be severally, not jointly, liable with all
other sellers (whether by purchase price adjustment, indemnity payments or
otherwise) in respect of representations, warranties, covenants and other
agreements made in respect of the Company and its Subsidiaries, (iii) may be
required to remain subject to confidentiality restrictions in respect of the
business of the Company and its Subsidiaries consistent with those set forth in
this Agreement and (iv) shall not be required to agree to any noncompetition,
non-solicitation or similar restrictive covenant; and provided, further, that
with respect to representations, warranties and covenants of the type described
in clause (ii), the aggregate amount of such liability (x) will not exceed the
lesser of (A) such Stockholder’s pro rata portion of any such liability, to be
determined in accordance with such Stockholder’s portion of the total amount of
shares of Company Common Stock (on a fully diluted basis) included in such sale
and (B) the net after-tax proceeds actually received by such Stockholder in
connection with such sale and (y) will be satisfied, at least as to such
liability of the participating Stockholders that are not the Tag-Along Seller,
first from the proceeds of such sale that are escrowed or otherwise withheld
(which escrow or withholding will be of the proceeds payable to all Stockholders
participating in such sale, on a pro rata basis) (if any), and then from the
proceeds of such sale actually received by such participating Stockholders (if
any).

(e) The closing of a Tag-Along Sale will take place at such time and place as
the Tag-Along Seller shall reasonably specify by written notice to each
participating Stockholder.

(f) In any Tag-Along Sale, the sale of Company Common Stock and/or Derivative
Securities, as applicable, by all selling Stockholders shall (i) be made on the
same terms (including the price per share and the type of consideration to be
received), (ii) be subject to the same conditions, except as set forth in the
provisos in Section 4.3(d) and except that with respect

 

12



--------------------------------------------------------------------------------

to the sale of any Derivative Securities or other equity awards (unless
otherwise provided in the applicable Equity Incentive Plan) the consideration
payable on account thereof may be adjusted by the Board to take into
consideration any exercise, conversion or similar price therefor, and (iii) be
entitled to receive the proceeds from such sale (in such amount calculated as
provided herein) at the same time. No selling Stockholder shall be entitled to
receive any other material benefits or consideration in connection with any
Tag-Along Sale that is not shared pro rata with all other selling Stockholders.

Section 4.4 Preemptive Rights. Any issuance of New Securities by the Company or
any of its Subsidiaries, other than an issuance of Exempt Securities, shall be
subject to the following provisions:

(a) Right to Purchase New Securities. Except as otherwise provided in this
Section 4.4 (including Section 4.4(e) hereof), the Company hereby grants to each
Stockholder that, together with its Affiliates, holds of record at least one
percent (1%) of the Outstanding Company Common Stock (the “Qualified
Stockholder”) the right to purchase its pro rata share of any and all issuances,
sales or distributions of New Securities proposed to be made by the Company or
any of its Subsidiaries as set forth herein. Notwithstanding the foregoing, or
anything herein to the contrary, if the purchase by any Qualified Stockholder of
its pro rata share of the New Securities would not be permitted without the
prior approval of a governmental body of applicable jurisdiction (including the
U.K. Financial Conduct Authority), such approval has not been obtained, and such
approval would not be required if the Qualified Stockholder were to purchase
Limited Warrants in lieu of some or all of the New Securities, then, under this
Section 4.4, the offer to such Qualified Stockholder shall be the right to
purchase the number of Limited Warrants (at the same price as the New
Securities) and New Securities that would result from making such a
substitution.

(b) Issuance Notice. The Company shall give each Person that on the date of an
Issuance Notice is a Qualified Stockholder written notice of the Company’s
intention to issue or sell New Securities (which notice may be provided by
posting the requisite information on a Secure Site and notifying (or causing
notification to be delivered to) each of such Qualified Stockholders of such
posting in writing) (the “Issuance Notice”), describing the type and terms of
the New Securities, the price at which such New Securities will be issued or
sold and the general terms upon which the Company proposes to issue or sell the
New Securities, including the anticipated date of such issuance, sale or
distribution, the general use of proceeds thereof, a description of both the
business purpose of the offering of such New Securities and the dilutive
effects, if any, of such offering, and the record date for determining Qualified
Stockholders and the pro rata share of each of them which, if not specified in
the Issuance Notice, shall be the date of the Issuance Notice (the “Preemptive
Offer Record Date”). Each Qualified Stockholder shall have ten (10) Business
Days from the date the Issuance Notice is sent to deliver notice (the “Response
Notice”) of its intention to purchase all or any portion of its pro rata share
of the New Securities, based on the ratio of the shares of Company Common Stock
held by such Qualified Stockholder on the Preemptive Offer Record Date to the
number of shares of Company Common Stock held by all the Qualified Stockholders
on the Preemptive Offer Record Date, and stating therein the quantity of New
Securities it intends to purchase (each Qualified Stockholder who delivers a
Response Notice hereunder is a “Purchaser” for purposes of this Section 4.4);
provided that if the Company determines that a ten (10)-Business Day period is
not practical, the

 

13



--------------------------------------------------------------------------------

Company shall specify a shorter period (which shall be as long a period as is
reasonably practical but in no event less than three (3) Business Days) in the
Issuance Notice. Such Response Notice shall constitute the irrevocable agreement
of such Purchaser to purchase the quantity of New Securities indicated in the
Response Notice at the price and upon the terms stated in the Issuance Notice;
provided, however, that if the Company is proposing to issue, sell or distribute
securities for consideration other than all cash, and subject to the limitations
on the rights set forth in this Section 4.4, the Company shall accept from such
Purchaser either non-cash consideration that is reasonably comparable to the
non-cash consideration proposed by the Company or the cash value of such
non-cash consideration, in each case as determined in good faith by the Board.
Any purchase of New Securities by a Purchaser pursuant to this Section 4.4 shall
be consummated on or prior to the later of (x) the date on which all other
Offered Securities described in the applicable Issuance Notice are issued, sold
or distributed and (y) the second (2nd) Business Day following delivery of the
Response Notice by such Purchaser.

(c) Sale to Other Persons. The Company shall have sixty (60) days from the date
of the applicable Issuance Notice to consummate an issuance, sale or
distribution of any New Securities which the Qualified Stockholders have not
elected to purchase pursuant to Section 4.4(b) to other Persons at a price and
on terms and conditions not less favorable to the Company than those contained
in the Issuance Notice, on the condition that any Person purchasing New
Securities pursuant to such offer must comply with Sections 4.2 and 4.6. In the
event that the sale of New Securities is not fully consummated within such sixty
(60)-day period, then the Company shall be obligated once again to offer the
purchase rights set forth in this Section 4.4 before it may subsequently sell
such New Securities (provided that such sixty (60)-day period shall
automatically toll, but not for longer than one-hundred and eighty (180) days to
the extent regulatory approval would be required for such Person to acquire such
New Securities).

(d) Exempt Securities. Notwithstanding the foregoing provisions of this
Section 4.4, Qualified Stockholders shall not have the right to participate in
the issuance of any New Securities which are otherwise authorized to be issued
in accordance with this Agreement (i) if such New Securities were issued as
consideration in any merger, consolidation or combination with or acquisition of
securities or assets of another Person in exchange for New Securities, (ii) if
made upon conversion or exercise of any rights, convertible securities, options
or warrants to purchase Company Common Stock or other capital stock of the
Company, (iii) if made by any Subsidiary of the Company to the Company or any of
its direct or indirect wholly owned Subsidiaries, or (iv) if made as securities
which are the subject of a registration statement being filed under the
Securities Act pursuant to a Qualified IPO, (v) if made to Directors, officers,
employees or consultants as compensation pursuant to any Equity Incentive Plans
approved in accordance with Section 2.2 (the New Securities described in the
foregoing clauses (i) through (v), “Exempt Securities”).

(e) Nothing in this Section 4.4 shall prevent the Company or its Subsidiaries
from issuing or selling to any Person (the “Accelerated Buyer”) any New
Securities without first complying with the provisions of this Section 4.4;
provided, that in connection with such issuance or sale (i) the Company gives
reasonably prompt notice to the Qualified Stockholders of such issuance (after
such issuance has occurred), which notice shall describe in reasonable detail
the New Securities purchased by the Accelerated Buyer and the purchase price
thereof and (ii)

 

14



--------------------------------------------------------------------------------

the Accelerated Buyer and the Company enable the Qualified Stockholders to
effectively exercise their respective rights under this Section 4.4 with respect
to their purchase of their pro rata share of the New Securities issued to the
Accelerated Buyer within 15 Business Days after receipt of the notice by the
Qualified Stockholder of such issuance to the Accelerated Buyer on the terms
specified in this Section 4.4. The Preemptive Offer Record Date for such
issuance shall be the date such New Securities are issued to the Accelerated
Buyer.

(f) Notwithstanding the foregoing, and without limiting any other right or
remedy that may be available to the Company, the Board may deny any right
contemplated by this Section 4.4 to any Person that is a transferee or purported
transferee of any securities of the Company in violation of Section 4.2.

Section 4.5 All Other Transfers Void. Any Transfer or purported Transfer in
violation of the provisions of this Article IV shall be null and void ab initio,
shall be of no force or effect and shall constitute a material breach of this
Agreement.

Section 4.6 Admission of Substitute Stockholder; Liabilities.

(a) After the consummation of any Transfer of any shares of Company Common Stock
or Derivative Securities in compliance with the requirements of this Article IV,
the assignee of Company Common Stock or Derivative Securities so transferred
shall be required to comply with all of the terms and provisions of this
Agreement. An assignee of a Company Common Stock or Derivative Securities will
be admitted as a Substitute Stockholder only if (i) the Transfer of such Company
Common Stock or Derivative Securities complies in all respects with this
Article IV and (ii) the prospective Substitute Stockholder delivers a signed
Adoption Agreement pursuant to Section 4.2(c). Unless otherwise agreed to by a
Majority Vote of the Board, the admission of a Substitute Stockholder shall not
release the transferring Stockholder from any liability to the Company or to the
other Stockholders in respect of its shares of Company Common Stock or
Derivative Securities that may have existed prior to such admission.

(b) No Transfer of all or any other quantity of Company Common Stock or
Derivative Securities shall be effective until the date upon which the
applicable requirements of this Article IV have been met. Any Substitute
Stockholder shall take such securities subject to the restrictions on transfer
imposed by this Agreement.

(c) The Company shall reflect, or shall cause its transfer agent to reflect, the
admission of such Substitute Stockholder in the records of the Company
(including the Stockholder Registry) as soon as possible after satisfaction of
the conditions set forth in this Agreement.

 

15



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.1 Representations and Warranties of Each Party. Except as otherwise
specified below, as of the Effective Date, each of the parties to this
Agreement, severally and not jointly and severally, represents and warrants,
solely with respect to itself, to each of the other parties to this Agreement as
follows:

(a) Due Organization and Good Standing. If the party is the Company or a
Stockholder that is a corporation, limited liability company, partnership or
other entity, it is duly incorporated or organized, validly existing and in good
standing (to the extent that its jurisdiction of organization recognizes the
concept of good standing) under the laws of its jurisdiction of incorporation or
organization. If the Stockholder is an individual, the Stockholder is of legal
age to execute, deliver and perform this Agreement and is legally competent to
do so.

(b) Authority Relative to this Agreement. It has all necessary power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution and delivery of this Agreement by it has been duly and
validly authorized by all requisite action, and no other proceedings on its part
are necessary to authorize this Agreement. This Agreement has been duly and
validly executed and delivered by it and, assuming the due authorization,
execution and delivery by the other parties to this Agreement, constitutes a
legal, valid and binding obligation of it, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles. It has not granted nor is it a party to any proxy, voting trust or
other agreement that is inconsistent with, conflicts with or violates any
provision of this Agreement.

(c) No Conflict. The execution, delivery and performance by it of this Agreement
do not and shall not violate any applicable law or conflict with or constitute a
default, breach or violation of (with or without notice or lapse of time, or
both) the terms, conditions or provisions of any contract, agreement or
instrument to which it is subject, which would prevent it from performing any of
its obligations hereunder or thereunder.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Management Investors. The provisions of Annex II to this Agreement
shall apply to the Management Holders and Executive Management Holders (as such
terms are defined therein).

Section 6.2 Complete Agreement. This Agreement and the other agreements
expressly referenced in this Agreement constitute the complete and exclusive
statement of agreement among the Stockholders with respect to the subject matter
hereof. This Agreement supersedes all prior written and oral statements by and
among the Stockholders or any of them, and except as otherwise specifically
contemplated by this Agreement, no representation, statement, or condition or
warranty not contained in this Agreement will be binding on the Stockholders or
the Company or have any force or effect whatsoever.

Section 6.3 Voting and Other Actions.

(a) Each Stockholder hereby acknowledges and agrees that it is subject to the
limitations and restrictions on voting its Company Common Stock set forth in
Article IV(a)(3)(ii) of the Fourth Amended and Restated Certificate of
Incorporation of the Company (and any successor provision thereto).

 

16



--------------------------------------------------------------------------------

(b) The Company by its execution hereof acknowledges that it has actual notice
of the terms of this Agreement, consents hereto and hereby covenants with each
of the Stockholders that it will at all times during the term of this Agreement
be governed by the terms and provisions hereof in carrying out its business and
affairs and, accordingly, shall give or cause to be given such notices, execute
or cause to be executed such documents and do or cause to be done all such acts,
matters and things as may from time to time be necessary or required to carry
out the terms and intent hereof.

Section 6.4 Governing Law. This Agreement and the rights of the parties
hereunder will be governed by, interpreted, and enforced in accordance with the
laws of the State of Delaware, without reference to conflicts of law principles.

Section 6.5 No Assignment. No party hereto may assign any of its respective
rights or delegate any of its respective obligations under this Agreement, and
any attempted assignment or delegation in violation of the foregoing shall be
null and void. Notwithstanding the foregoing, any Person that acquires Company
Common Stock or Class C/D Common Stock pursuant to a Transfer made in accordance
with Article IV shall be entitled to rights under and be bound by this Agreement
as if an original party hereto except as otherwise set forth herein.

Section 6.6 Binding Effect. Subject to the provisions of this Agreement relating
to transferability or assignment, this Agreement will be binding upon and inure
to the benefit of the Company and each of the Stockholders, and their respective
heirs, devisees, spouses, distributees, representatives, successors and
permitted assigns. Directors are express third party beneficiaries of the
provisions of Sections 2.5, in all cases upon the terms and conditions set forth
herein.

Section 6.7 Severability. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under any present or future laws applicable
to the Company effective during the term of this Agreement, such provision will
be fully severable; this Agreement will be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part of this
Agreement; and the remaining provisions of this Agreement will remain in full
force and effect and will not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

Section 6.8 No Partition. The parties acknowledge that the assets and properties
of the Company are not and will not be suitable for partition. Thus, each
Stockholder (on behalf of such Stockholder and their successors and assigns)
hereby irrevocably waives any and all rights that such Stockholder may have to
maintain any action for partition of such assets and properties, if any.

Section 6.9 Additional Documents and Acts. Each party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be reasonably necessary or appropriate to effectuate,
carry out, and perform all of the terms, provisions, and conditions of this
Agreement and the transactions contemplated hereby.

 

17



--------------------------------------------------------------------------------

Section 6.10 No Employment Rights. Nothing in this Agreement shall confer upon
any Person any right to be employed or to continue employment by the Company or
any of its Affiliates, or interfere in any manner with any right of the Company
or any of its Affiliates to terminate such employment at any time.

Section 6.11 Amendments; Termination of Equity Rights.

(a) All amendments to this Agreement will be in writing and approved by a
Stockholder Majority Vote and by any other Stockholders whose approval is
required pursuant to Section 6.11(b).

(b) Any amendment or other modification that would adversely affect any
Stockholder’s rights set forth in Section 3.1 (Information Rights of
Stockholders; Records Required by the DGCL; Right of Inspection) or Article IV
(Transfer) shall require the written consent of each such Stockholder adversely
affected; provided, however, that any amendment to Section 3.1 that only
provides for a reasonable extension of time for the delivery of the financial
statements or the other information to be delivered pursuant thereto shall only
require approval by a Stockholder Majority Vote. Any amendment or other
modification that would have disproportionate material adverse effect on any
Stockholder compared to the other Stockholders shall require the written consent
of such Stockholder.

(c) Notwithstanding anything to the contrary in this Agreement, (i) the
provisions of Sections 4.1, 4.2, 4.5, and 4.6 shall automatically terminate and
be of no further force and effect upon an OTC Listing or Public Listing, and
(ii) the provisions of Sections 2.1, 2.2, 3.1, 4.3 and 4.4 shall automatically
terminate and be of no further force and effect upon a Public Listing. The
Board, with the approval of the Stockholders by a Stockholder Majority Vote,
shall have the authority, but shall not be required, to add any provisions to
this Section 6.11(c), or replace any provisions referred to in this
Section 6.11(c) with other provisions, considered appropriate by the Board and
such Stockholders in connection with and following such a Listing.

Section 6.12 No Waiver. No delay, failure or waiver by any party to exercise any
right or remedy under this Agreement, and no partial or single exercise of any
such right or remedy, will operate to limit, preclude, cancel, waive or
otherwise affect such right or remedy, nor will any single or partial exercise
of such right or remedy limit, preclude, impair or waive any further exercise of
such right or remedy or the exercise of any other right or remedy.

Section 6.13 Notices. Except as otherwise provided elsewhere in this Agreement
regarding notices by electronic mail or other electronic means to Stockholders
and the Board and regarding proxies, all notices, requests, demands and other
communications required or permitted to be given hereunder shall be in writing
and shall be delivered (a) by personal delivery, (b) by a nationally recognized
overnight courier service, (c) by telefacsimile or electronic mail, using
equipment that provides written confirmation of delivery, or (d) by deposit in
the U.S. Mail, postage prepaid, registered or certified mail, return receipt
requested, to the Company at its principal executive office and to any
Stockholder at the address then shown as the current address of such Stockholder
specified on the Stockholder Registry. Any such notice shall be deemed to have
been given on the date so delivered, if delivered personally, by overnight
courier service or by electronic mail; or if by telefacsimile, on the first
(1st) day

 

18



--------------------------------------------------------------------------------

following the transmission of such facsimile; or if mailed, four (4) calendar
days after mailing. Any party may, at any time by giving five (5) calendar days’
prior written notice to the Company, specify a different address (physical or
electronic) or telefacsimile number for notice purposes by sending notice
thereof in the foregoing manner. Any notice required to be given by the Company
to Stockholders, including pursuant to Section 228(e) of the DGCL, may be given
by posting to a Secure Site or on EDGAR (with email notification of such
posting), and shall be deemed to be delivered on the date such posting is made.

Section 6.14 Consent to Jurisdiction; WAIVER OF JURY TRIAL.

(a) Consent to Jurisdiction. The Company and each Stockholder (i) irrevocably
submits to the exclusive jurisdiction of any state court in the State of
Delaware, and the United States District Court for the District of Delaware (and
the appropriate appellate courts), for the purposes of any suit, action or other
proceeding arising out of this Agreement and (ii) agrees to commence any such
action, suit or proceeding either in the United States District Court for the
District of Delaware or if such suit, action or other proceeding may not be
brought in such court for jurisdictional reasons, in any state court in the
State of Delaware. Notwithstanding the foregoing, any party hereto may commence
an action, suit or proceeding with any governmental body anywhere in the world
for the sole purpose of seeking recognition and enforcement of a judgment of any
court referred to in the first sentence of this Section 6.14(a). The Company and
each Stockholder further (x) agrees that service of any process, summons, notice
or document by U.S. registered mail to such party’s respective address set forth
on the Stockholder Registry (or in the case of the Company, at the Company’s
principal office in Delaware) shall be effective service of process for any
action, suit or proceeding in Delaware with respect to any matters to which it
has submitted to jurisdiction in this Section 6.14(a) and (y) irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement in (A) any state court in the State
of Delaware, or (B) the United States District Court for the District of
Delaware, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.

(b) WAIVER OF JURY TRIAL. THE COMPANY AND EACH STOCKHOLDER HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, INVOLVING OR
OTHERWISE IN RESPECT OF THIS AGREEMENT OR SUCH STOCKHOLDER’S OWNERSHIP OF
COMPANY COMMON STOCK OR CLASS C/D COMMON STOCK. THE COMPANY AND EACH STOCKHOLDER
(i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE COMPANY OR ANY
STOCKHOLDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE COMPANY OR SUCH
STOCKHOLDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (ii) ACKNOWLEDGES THAT THE COMPANY AND EACH STOCKHOLDER HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 6.14(b).

 

19



--------------------------------------------------------------------------------

Section 6.15 No Third Party Beneficiary. Except as expressly provided in
Section 6.6, this Agreement is made solely and specifically among and for the
benefit of the parties hereto (including each Stockholder), and their respective
successors and permitted assigns, and no other Person will have any rights,
interest, or claims hereunder or be entitled to any benefits under or on account
of this Agreement as a third party beneficiary or otherwise.

Section 6.16 Confidentiality.

(a) The terms of this Agreement, the identity of any Person with whom the
Company may be holding discussions with respect to any investment, acquisition,
disposition or other transaction, any information disclosed to or received by
any Stockholder pursuant to Section 3.1 or Annex I and all other business,
financial or other information relating directly to the conduct of the business
and affairs of the Company or its Subsidiaries or the relative or absolute
rights or interests of any of the Stockholders (collectively, the “Confidential
Information”) that has not been publicly disclosed pursuant to authorization by
the Board is confidential and proprietary information of the Company, the
disclosure of which would cause irreparable harm to the Company and the
Stockholders. Accordingly, each Stockholder represents that it has not and
agrees that it will not and will direct its shareholders, partners,
stockholders, directors, officers, agents, advisors and Affiliates not to,
disclose to any Person any Confidential Information or confirm any statement
made by third Persons regarding Confidential Information until the Company has
publicly disclosed the Confidential Information pursuant to authorization by the
Board; provided, however, that any Stockholder (or its Affiliates) may disclose
such Confidential Information: (i) to the extent required by law (it being
specifically understood and agreed that anything required to be set forth in a
registration statement or any other document required to be filed pursuant to
law will be deemed required by law, so long as the requirement to file such
registration statement does not arise primarily in connection with a Transfer of
securities of the Company), regulation or the listing standards of any national
securities exchange, (ii) to the extent that the Confidential Information is
publicly known or subsequently becomes publicly known other than through a
breach of this Section 6.16(a) by such Stockholder, (iii) to the extent that the
Confidential Information is already in possession of, or is subsequently
received by, a Stockholder from a third party not known by the Stockholder after
due inquiry to be subject to an obligation of confidentiality owed to the
Company, or (iv) to a prospective Transferee that (x) is not associated with any
Competitor and (y) has entered into reasonable confidentiality arrangements
enforceable by the Company as described in Section 3.1(a), subject to the terms
and conditions of such arrangements.

(b) Subject to the provisions of Section 6.16(a) each Stockholder agrees not to
disclose any Confidential Information to any Person (other than a Person
agreeing in a manner enforceable by the Company to maintain all Confidential
Information in strict confidence or a judge, magistrate or referee in any
action, suit or proceeding relating to or arising out of this Agreement or
otherwise), and to keep confidential all documents (including responses to
discovery requests) containing any Confidential Information. Each Stockholder
hereby consents in advance to any motion for any protective order brought by the
Company or any other Stockholder represented as being intended by the movant to
implement the purposes of this Section 6.16; provided that, if a Stockholder
receives a request to disclose any Confidential Information under the terms of a
valid and effective order issued by a court or governmental agency and the order
was not sought by or on behalf of or consented to by such Stockholder, then such
Stockholder may disclose the Confidential Information to the extent required if
the Stockholder as promptly as practicable (i) notifies the Company of the
existence, terms and

 

20



--------------------------------------------------------------------------------

circumstances of the order, (ii) consults in good faith with the Company on the
advisability of taking legally available steps to resist or to narrow the order
and cooperates with the reasonable requests of the Company, at the Company’s
sole cost and expense, in connection with the foregoing, and (iii) if disclosure
of the Confidential Information is required, exercises its commercially
reasonable efforts to obtain a protective order or other reliable assurance that
confidential treatment will be accorded to the portion of the disclosed
Confidential Information that the Company designates. The cost (including
attorneys’ fees and expenses) of obtaining a protective order covering
Confidential Information designated by the Company will be borne by the Company.

(c) The covenants contained in this Section 6.16 will survive the Transfer of
the Company Common Stock or Class C/D Common Stock of any Stockholder and the
termination of this Agreement.

Section 6.17 Cumulative Remedies; Specific Performance.

(a) The rights and remedies of any party hereto as set forth in this Agreement
are not exclusive and are in addition to any other rights and remedies now or
hereafter provided by law or at equity.

(b) The parties hereto agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement and that, in
addition to any other rights and remedies at law or in equity existing in its
favor, any party hereto shall be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.

Section 6.18 Exhibits and Schedules.

All Exhibits and Schedules attached hereto are hereby incorporated by reference
into, and made a part of, this Agreement.

Section 6.19 Interpretation.

The titles and section headings set forth in this Agreement are for convenience
only and shall not be considered as part of agreement of the parties hereto.
When the context requires, the plural shall include the singular and the
singular the plural, and any gender shall include all other genders or neuter.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” No provision of this Agreement shall be
interpreted or construed against any party because such party or its counsel was
the drafter thereof. Any reference to the DGCL or other statutes or laws will
include all amendments, modifications, or replacements of the specific sections
and provisions concerned. Numbered or lettered articles, sections, and
subsections herein contained refer to articles, sections, and subsections of
this Agreement unless otherwise expressly stated.

 

21



--------------------------------------------------------------------------------

Section 6.20 Termination.

This Agreement will be automatically effective as of the Effective Date and will
continue in effect thereafter until the earlier to occur of (a) its termination
by the written agreement of the undersigned parties hereto (other than the
Company) or their respective successors in interest, (b) its termination by the
unanimous written consent of all Stockholders of the Company, (c) the
dissolution, liquidation or winding up of the Company and (d) the occurrence of
a Qualified IPO. This Article VI shall survive any termination of this
Agreement.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.

 

COMPANY: AFFINION GROUP HOLDINGS, INC. By:  

 

  Name: Gregory S. Miller   Title: Executive Vice President and Chief  
          Financial Officer STOCKHOLDERS: By:  

 

  Name:   Title:

 

 

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

DIRECTOR COMPENSATION

Non-executive Directors: $100,000 per year in cash plus $70,000 per year in
equity.

Chairman of the Board of Directors; Additional $50,000 per year in cash (with an
additional one-time $50,000 cash payment on initial appointment as chairperson).

Audit Committee Members: Additional $30,000 per year in cash.

 

 

Schedule A



--------------------------------------------------------------------------------

SCHEDULE B

COMPETITORS

Membership Products

 

  •   United Marketing Group/Teleformix (Inte Q)

 

  •   Encore

 

  •   Synapse

 

  •   AAA

 

  •   LifeLock

 

  •   Intersections

 

  •   Experian

 

  •   Equifax

 

  •   TransUnion

 

  •   Entertainment Publications

 

  •   Clarus

 

  •   ROKT

 

  •   RetailMeNot

 

  •   Sempris

Insurance and Package Products

 

  •   AIG

 

  •   Assurant

 

  •   CUNA Mutual Group

 

  •   New York Life

 

  •   Securian

 

  •   Transamerica

 

  •   Sisk

 

  •   Generations Gold

 

  •   Econocheck

 

  •   Strategy Corp

Global Loyalty Products

 

  •   Maritz Loyalty Marketing

 

  •   Epsilon

 

  •   Orbitz/Expedia

 

  •   Augeo

 

  •   Kobie

 

  •   American Express Loyalty Edge

 

  •   Bridge 2 Solutions

 

  •   Montrose Travel

 

  •   Switchfly

 

  •   Hogg Robinson

 

  •   Travel & Transport

 

 

Schedule B



--------------------------------------------------------------------------------

  •   Hinda

 

  •   Loyalty One

International Products

 

  •   Card Protection Plan

 

  •   LEV-8 Marketing

 

  •   Plebicom S.A.

 

  •   MobileServ Limited

 

  •   Lifestyle Service Group

 

  •   Serisystem

 

  •   Jakala

 

  •   MehrWert Servicegesellschaft

 

  •   Mehr Werk

 

  •   Monetize Angels

 

  •   Bilendi/Maximiles

 

  •   Quitess

 

  •   Collinson

 

  •   SPB

 

  •   Falck

 

 

Schedule B



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

As used in this Agreement, the following terms will have the following meanings,
and all section references shall be to sections in this Agreement unless
otherwise provided:

“Accelerated Buyer” has the meaning set forth in Section 4.4(e).

“Adoption Agreement” means an agreement substantially in the form attached
hereto as Exhibit B, permitting a Person to become a party to this Agreement.

“Affiliate(s)” means any individual, partnership, corporation, trust or other
entity or association, directly or indirectly, through one (1) or more
intermediaries, controlling, controlled by, or under common control with a
Person. The term “control,” as used in the immediately preceding sentence,
means, with respect to a corporation or limited liability company the right to
exercise, directly or indirectly, ten percent (10%) or more of the voting rights
attributable to the controlled corporation or limited liability company, and,
with respect to any individual, partnership, trust, other entity or association,
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of the controlled entity. With respect
to any Person who is a general partner of a Person, such general partner is an
Affiliate of such Person. With respect to a limited partnership, “Affiliate”
shall also mean any limited partner of such limited partnership holding ten
percent (10%) or more of the capital or interests in profits of such limited
partnership. With respect to a trust, any Affiliate shall include any Person
which is a trustee or lifetime beneficiary of such trust.

“Affiliate Transfer” means, (i) with respect to a Stockholder that is not a
natural person, a Transfer of Company Common Stock or Class C/D Common Stock
from a Stockholder to its members (if the Stockholder is a limited liability
company), to its partners (if the Stockholder is a general or limited
partnership), to its shareholders (if the Stockholder is a corporation) or by
way of a distribution or to its beneficiaries (if the Stockholder is a trust) or
a Transfer of Company Common Stock or Class C/D Common Stock to a Person that is
wholly owned by the transferring Stockholder or (ii) with respect to a
Stockholder that is a natural person, Transfers to such Stockholder’s legatees
or heirs, following the death of such Stockholder, and Transfers to a family
member or to a trust primarily for such Stockholder’s benefit or the benefit of
its family members.

“Agreement” has the meaning set forth in the preamble.

“Board” has the meaning set forth in Section 2.1(b)(i).

“Business Day” means any day other than a Saturday, Sunday or date on which
commercial banks in the State of Delaware are authorized by law to close for
business.

“CEO Director” has the meaning set forth in Section 2.1(b)(ii).



--------------------------------------------------------------------------------

“Charter Documents” means, with respect to the Company, the certificate of
incorporation and bylaws of the Company, as the same may be amended,
supplemented, modified or restated from time to time, and with respect to any
other Person, the articles, bylaws, certificate of incorporation, certificate of
formation, operating agreement, partnership agreement or any other similar
incorporating or formation documents of such Person, as the same may be amended,
supplemented, modified or restated from time to time.

“Class C Common Stock” means the Class C Common Stock, par value $0.01 per
share, of the Company.

“Class D Common Stock” means the Class D Common Stock, par value $0.01 per
share, of the Company.

“Class C/D Common Stock” means, collectively, the Class C Common Stock and Class
D Common Stock.

“Company” has the meaning set forth in the preamble.

“Company Common Stock” has the meaning set forth in the recitals.

“Competitor” means any of the Persons set forth on Schedule B attached hereto
and any of their Affiliates, which schedule may be modified by the Board from
time to time.

“Confidential Information” has the meaning set forth in Section 6.16(a).

“Derivative Securities” means direct or indirect options, rights, warrants or
securities convertible into or exercisable or exchangeable for, any Company
Common Stock or any other capital stock of the Company (and shall for the
avoidance of doubt include any share of Class C/D Common Stock).

“DGCL” means the Delaware General Corporation Law, as the same may be amended
from time to time. All references herein to sections of the DGCL shall include
any corresponding provisions of succeeding law.

“Director” means any member of the Board (other than any Person (if any)
effecting observer rights on the Board).

“EDGAR” means the Electronic Data Gathering, Analysis and Retrieval System of
the SEC.

“Effective Date” has the meaning set forth in the preamble.

“Equity Incentive Plans” means any equity incentive plans for officers,
employees or Directors of the Company.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.



--------------------------------------------------------------------------------

“Exchange Offers and Rights Offering” means the exchange offers for the
Company’s then outstanding 13.75%/14.50% Senior Secured PIK/Toggle Notes due
2018 and the then outstanding 13.5% Senior Subordinated Notes due 2018 of
Affinion Investments, LLC and the rights offering for 7.5% Cash/PIK Senior Notes
due 2018 of Affinion International Holdings and shares of Company Common Stock,
in each case settling on or about the original execution date of this Agreement.

“Exempt Securities” has the meaning set forth in Section 4.4(d).

“Existing Plans” means each of the Webloyalty Holdings, Inc. 2005 Equity Award
Plan, Affinion Group Holdings, Inc. 2005 Stock Incentive Plan and the Affinion
Group Holdings, Inc. 2007 Stock Award Plan, each as in effect on the date
hereof.

“GAAP” means the generally accepted accounting principles as in effect from time
to time in the U.S. 

“IPO” means the first public offering of the Company pursuant to an effective
Registration Statement under the Securities Act (other than on Forms S-4, S-8 or
successors to such forms), covering the offer and sale of capital stock of the
Company.

“Issuance Notice” has the meaning set forth in Section 4.4(b).

“Listing” has the meaning set forth in Section 3.3.

“Majority” means greater than fifty percent (50%) (subject, in the case of
voting, to any applicable adjustments or limitations on voting as set forth in
the Charter Documents).

“Majority of the Board” means the affirmative vote or written consent of a
Majority of the members of the Board.

“Majority Vote” means the affirmative vote or written consent of a Majority of
the Directors or of the Stockholders that hold a Majority of the rights entitled
to vote on a given matter (subject to any adjustments or limitations on voting
as set forth in the Charter Documents).

“MD&A” has the meaning set forth in Section 3.1(a)(i).

“Necessary Action” means, with respect to a specified result, all actions that
are permitted by law and necessary to cause such result, including (i) voting or
providing a written consent or proxy with respect to the Company Common Stock,
(ii) causing the adoption of Stockholders’ resolutions and amendments to the
applicable Charter Documents, (iii) causing members of the Board (to the extent
such members were nominated or designated by the Person obligated to undertake
the Necessary Action, and subject to any fiduciary duties that such members may
have as directors of the Company) to act in a certain manner or causing them to
be removed in the event they do not act in such a manner, (iv) executing
agreements and instruments and (v) making, or causing to be made, with
governmental, administrative or regulatory authorities, all filings,
registrations or similar actions that are required to achieve such result.



--------------------------------------------------------------------------------

“New Securities” means Company Common Stock and other capital stock and rights,
convertible securities, options or warrants to purchase Company Common Stock or
other capital stock issued subsequent to the Effective Date, whether or not
authorized as of the Effective Date.

“Outstanding Company Common Stock” means, as of any given time, the then issued
and outstanding Company Common Stock, excluding (unless calculated on a fully
diluted basis) any Derivative Securities and any unvested or restricted Company
Common Stock issued pursuant to an Equity Incentive Plan.

“OTC Listing” has the meaning set forth in Section 3.3.

“Permitted Transfers” has the meaning set forth in Section 4.1.

“Person” means an individual, partnership, limited liability company,
corporation, joint venture, trust, business trust, association, or similar
entity, whether domestic or foreign, and the heirs, executors, legal
representatives, successors and assigns of such entity where the context
requires.

“Prohibited Person” means (i) any Person appearing on the Specially Designated
Nationals and Blocked Persons List of the Office of Foreign Assets Control in
the United States Department of the Treasury; (ii) any other Person with whom a
transaction is prohibited by Executive Order 13224, the USA PATRIOT Act, the
Trading with the Enemy Act or the foreign asset control regulations of the
United States Treasury Department, in each case as amended from time to time;
(iii) any other Person whom the Board (acting reasonably and in good faith)
considers would create a material reputational risk for the Company; or (iv) any
other Person that is a Competitor.

“Public Listing” has the meaning set forth in Section 3.3.

“Purchaser” has the meaning set forth in Section 4.4(b).

“Qualified IPO” means a bona fide, marketed underwritten IPO after which closing
such capital is quoted on the NASDAQ National Market or listed or quoted on the
New York Stock Exchange or other national securities exchange acceptable to the
Board and meeting one of the following two criteria: (i) the aggregate cash
proceeds (net of underwriting discounts, commissions and offering expenses) of
such offering to the Company exceed seventy five million dollars ($75 million),
or (ii) at least twenty percent (20%) of the Outstanding Company Common Stock
(calculated on a fully diluted basis, and for purposes of such calculation
treating Company Common Stock issued in the IPO as Outstanding Company Common
Stock) shall have been issued or sold to the public in connection with such IPO.

“Qualified Stockholder” has the meaning set forth in Section 4.4(b).

“Registration Rights Agreement” means that certain registration rights
agreement, dated as of November 9, 2015, by and among the Company and the
investors party thereto.



--------------------------------------------------------------------------------

“Registration Statement” means any registration statement of the Company under
the Securities Act which permits the public offering of any of the Registrable
Securities (as defined in the Registration Rights Agreement), including the
prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

“Response Notice” has the meaning set forth in Section 4.4(b).

“Rule 144” has the meaning set forth in Section 1.2(b).

“SEC” means the Securities and Exchange Commission and any governmental body or
agency succeeding to the functions thereof.

“Secure Site” has the meaning set forth in Section 3.1(a).

“Securities Act” has the meaning set forth in Section 4.2(a)(i).

“Stockholder” means each Person (other than the Company) who shall be a party to
or bound by this Agreement, pursuant to Section 4.2 or otherwise, so long as
such Person shall “beneficially own” (as such term is defined in Rule 13d-3 of
the Exchange Act) any Company Common Stock or Class C/D Common Stock.

“Stockholder Majority Vote” means the affirmative vote or written consent of the
holders of a Majority of the Outstanding Company Common Stock (subject to any
adjustments or limitations on voting as set forth in the Charter Documents).

“Stockholder Supermajority Vote” means the affirmative vote or written consent
of the holders of at least 66 2/3% shares of the Outstanding Company Common
Stock (subject to any adjustments or limitations on voting as set forth in the
Charter Documents).

“Stockholder Registry” means a register of the Company indicating: (i) with
respect to each issuance of Company Common Stock or other capital stock of the
Company, the date of such issuance, the number of shares issued and the
Stockholder to whom such shares were issued and (ii) with respect to each
Permitted Transfer of Company Common Stock or other capital stock of the
Company, the date of such Transfer, the number of shares Transferred and the
identity of each of the Transferor and the Transferee(s) thereof.

“Subsidiary” means any Person the majority of the equity of which, directly, or
indirectly through one or more other Persons, (a) the Company has the right to
acquire or (b) is owned or controlled by the Company. As used in this
definition, “control,” including, its correlative meanings, “controlled by” and
“under common control with,” means possession, directly or indirectly, of power
to direct or cause the direction of management or policies (whether through
ownership of equity, by contract or otherwise). For the avoidance of doubt,
Subsidiary shall include any Person that is included in the Company’s
consolidated group for purposes of preparing the Company’s consolidated
financial statements in accordance with GAAP.



--------------------------------------------------------------------------------

“Substitute Stockholder” means a Person who acquired Company Common Stock or
Class C/D Common Stock and who has been admitted as a Stockholder pursuant to
Article IV of this Agreement.

“Tag-Along Notice” has the meaning set forth in Section 4.3(b).

“Tag-Along Offered Shares” has the meaning set forth in Section 4.3(a).

“Tag-Along Purchaser” has the meaning set forth in Section 4.3(a).

“Tag-Along Record Date” has the meaning set forth in Section 4.3(b).

“Tag-Along Rightholder” has the meaning set forth in Section 4.3(a).

“Tag-Along Rightholder’s Offer” has the meaning set forth in Section 4.3(b).

“Tag-Along Sale” has the meaning set forth in Section 4.3(a).

“Tag-Along Seller” has the meaning set forth in Section 4.3(a).

“Transfer” means the sale, sale of any option or contract to purchase, purchase
of any option or contract to sell, grant of any option, right or warrant to
purchase, assignment, loan, offer, transfer, exchange or other disposition of
any shares of Company Common Stock or Class C/D Common Stock, whether or not for
value, and whether voluntarily, by operation of law or otherwise, and includes
foreclosure.

“Transferee” has the meaning set forth in Section 4.2(b).

“United States” means any federal department, division, agency, bureau, office,
branch, court, commission, or other governmental instrumentality of the U.S. or
any authority acting on its behalf.

“U.S.” means the United States of America.



--------------------------------------------------------------------------------

EXHIBIT B

ADOPTION AGREEMENT

This Adoption Agreement (this “Adoption”) is executed pursuant to the terms of
the Shareholders Agreement, dated as of November 9, 2015, by and among Affinion
Group Holdings, Inc., a Delaware corporation (the “Company”), and the
Stockholder parties thereto, a copy of which is attached hereto (as it may be
amended from time to time, the “Shareholders Agreement”), by the transferee
(“Transferee”) executing this Adoption. Capitalized terms used and not defined
herein shall have the meaning set forth in the Shareholders Agreement. By the
execution of this Adoption, Transferee agrees as follows:

(1) Acknowledgement. Transferee acknowledges that Transferee is acquiring the
Company Common Stock, Class C/D Common Stock and/or other voting or equity
securities of the Company (the “Securities”), subject to the terms and
conditions of the Shareholders Agreement.

(2) Agreement. Transferee (a) agrees that the Securities acquired by Transferee,
and any other Securities that may be acquired by Transferee in the future, shall
be subject to the terms of the Shareholders Agreement and (b) hereby adopts the
Shareholders Agreement, and agrees to be bound by all of the terms and
conditions thereof, with the same force and effect as if he were originally a
party thereto.

(3) Notice. Any notice required or permitted by the Shareholders Agreement shall
be given to Transferee at the address listed beside Transferee’s signature
below.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Adoption Agreement
as of                     ,         .

 

AFFINION GROUP HOLDINGS, INC. By:  

 

Name:   Title:   TRANSFEREE:

 

TRANSFEREE’S ADDRESS:

 

 

 

 

[Signature Page to Adoption Agreement]



--------------------------------------------------------------------------------

ANNEX I

FORM OF

CONFIDENTIALITY AGREEMENT

Affinion Group Holdings, Inc.

6 High Ridge Park

Stamford, CT 06905

[INSERT DATE]            

[INSERT NAME OF POTENTIAL TRANSFEREE]

[INSERT ADDRESS OF POTENTIAL TRANSFEREE]

Ladies and Gentlemen:

In connection with the consideration by [INSERT NAME OF POTENTIAL TRANSFEREE]
(“you” or “your”) of a potential investment in the Common Stock, par value $0.01
per share, of Affinion Group Holdings, Inc., a Delaware corporation (the
“Company” and together with you, collectively, the “Parties” and each
individually, a “Party”), or other securities of the Company (the
“Transaction”), certain affiliates or stockholders of the Company, the Company
or their respective representatives have furnished or may furnish you and your
Representatives (as hereinafter defined) with non-public information regarding
the Company, including, without limitation, information concerning the Company’s
financial and operational performance, properties, prospects, activities and
plans. You recognize and acknowledge that such information furnished or to be
furnished to you and/or your Representatives in the future (whether oral or
written) is proprietary to the Company and may include trade secrets or other
highly confidential non-public business information the disclosure of which
could harm the Company. In consideration for, and as a condition of, such
non-public information being furnished to you (and your agents, representatives,
attorneys, advisors, directors, officers, employees and affiliates,
collectively, your “Representatives”), you agree to treat any and all
information concerning the Company or any of its subsidiaries that has been or
is to be furnished to you or your Representatives (regardless of the manner in
which it is furnished, including, without limitation, in written or electronic
format or orally, gathered by visual inspection or otherwise) by or on behalf of
the Company or any of its affiliates or stockholders, together with any
documents you create that contain or are based upon any such information, in
whole or in part (collectively, “Company Information”), in accordance with the
provisions of this letter agreement (this “Agreement”).

 

 

Annex I – Page 1



--------------------------------------------------------------------------------

The term “Company Information” does not include information that you can
demonstrate: (i) is obtained by you or your Representatives from a third party,
who, after reasonable inquiry, is not known by you to be bound by any duty of
confidentiality to or confidential agreement with the Company or any other
Person (as defined below) with respect to Company Information or is otherwise
prohibited from transmitting the information to you by a contractual, legal,
fiduciary or other obligation to the Company or any other Person; (ii) is or
becomes part of the public domain (other than through a breach of this Agreement
by you or any of your Representatives); (iii) is independently ascertained or
developed by or for you or your Representatives or any third party without use
of or reference to Company Information; or (iv) is approved for public release
by written authorization of the Company. For purposes of this Agreement, the
term “Person” shall be broadly interpreted to include, without limitation, any
individual, partnership, limited liability company, corporation, joint venture,
trust, business trust, association or similar entity, whether domestic or
foreign, and the heirs, executors, legal representatives, successors and assigns
of such entity where the context requires.

1. You hereby agree that you and your Representatives will, except to the extent
required by applicable law or legal process, (a) keep the Company Information
strictly confidential, (b) not disclose any of the Company Information in any
manner whatsoever without the prior written consent of the Company and (c) not
use the Company Information for any purpose other than considering and
negotiating the Transaction; provided, however, that you may disclose any of
such information to your Representatives (i) who need to know such information
for the sole purpose of advising you and (ii) who are informed by you of the
confidential nature of such information; provided, further, that you will (x) be
responsible for any violation of this Agreement by any of your Representatives
as if they were parties hereto and (y) provide the Company with the names of any
your Representatives who receives Company Information. You agree to promptly
notify the Company in writing of any unauthorized use or disclosure of the
Company Information and such notice shall include a detailed description of the
circumstances of the disclosure and the Persons involved.

2. In the event that you or any of your Representatives are required by
applicable law or legal process to disclose any of the Company Information, you
will promptly notify (except where such notice would be legally prohibited) the
Company in writing so that the Company may seek a protective order or other
appropriate remedy and (except to the extent legally prohibited) will reasonably
cooperate with the Company (at the Company’s expense) to limit the disclosure to
the greatest extent possible consistent with such applicable law or legal
process, including, without limitation, in appropriate circumstances, seeking
reliable assurances that confidential or “attorneys eyes only” treatment shall
be accorded the Company Information. Any such Company Information that is
(x) not required to be disclosed or (y) accorded confidential treatment shall
continue to be Company Information to which this Agreement shall continue to
apply. You acknowledge and agree that, for purposes of this Agreement, there
shall be no “applicable law” requiring you to disclose any Company Information
solely by virtue of the fact that, absent such disclosure, you would be
prohibited from purchasing, selling, or engaging in derivative transactions with
respect to, any securities of the Company or otherwise proposing or making an
offer to do any of the foregoing.

3. All Company Information shall remain the property of the Company. Neither you
nor any of your Representatives shall by virtue of disclosure to you or any of
your Representatives, or your or any of your Representative’s use, of any
Company Information acquire any rights with respect thereto, all of which rights
(including, without limitation, all intellectual property rights) shall remain
exclusively with the Company.

 

 

Annex I – Page 2



--------------------------------------------------------------------------------

4. If you determine that you do not wish to proceed with a Transaction, you will
promptly advise the Company of that decision. As soon as possible upon the
Company’s written request, you and your Representatives shall destroy (or at the
Company’s option (in its sole discretion) return to the Company) all Company
Information that has been disclosed to you or any of your Representatives,
except for any such Company Information stored on electronic backup media to the
extent that such information cannot be expunged without unreasonable effort.
Upon returning or destroying such Company Information, you shall provide written
notice to the Company certifying compliance with the foregoing sentence.
Notwithstanding the provisions of this paragraph, you acknowledge and agree that
this Agreement will continue to apply to any returned, held, retained or
destroyed Company Information on the terms set forth herein.

5. You hereby represent and warrant that you are an “accredited investor” within
the meaning of Regulation D promulgated under the Securities Act of 1933, as
amended.

6. You acknowledge and agree that all Company Information is furnished on an “AS
IS” basis, without warranty of any kind. THE COMPANY AND ITS AFFILIATES
EXPRESSLY DISCLAIM ALL REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS OR
IMPLIED, REGARDING THE COMPANY INFORMATION, INCLUDING, WITHOUT LIMITATION, ANY
REPRESENTATION OR WARRANTY OF MERCHANTABILITY, TITLE, NON-INFRINGEMENT OR
FITNESS FOR A PARTICULAR PURPOSE.

7. You acknowledge that an award of money damages would be inadequate for any
breach of this Agreement by you or any of your Representatives and would cause
the Company irreparable harm. Therefore, you hereby agree that, in the event of
any breach or threatened breach of this Agreement by you or any of your
Representatives, the Company will be entitled to seek equitable relief,
including, without limitation, injunctive relief and specific performance, as
remedies for any such breach or threatened breach without the requirement of
posting a bond or other security. Such remedies will not be the exclusive
remedies for any breach of this Agreement, but will be in addition to all other
remedies available at law or in equity to the Company.

8. This Agreement or any provision hereof may not be amended, modified or waived
by course of dealing, usage in trade, conduct or any exchanges of communication,
including, without limitation, e-mail or any other electronic or digital means,
other than by amendment, in writing duly executed with the handwritten
signatures of an authorized signatory of each of the Parties. The rights and
remedies of the Parties are cumulative, and not alternative. Neither the failure
nor any delay by any Party in exercising any right, power, or privilege under
this Agreement will operate as a waiver of such right, power, or privilege, and
no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege. To the maximum extent
permitted by applicable law, (a) no claim or right arising out of this Agreement

 

 

Annex I – Page 3



--------------------------------------------------------------------------------

can be discharged by one Party, in whole or in part, by a waiver or renunciation
of the claim or right unless in writing signed by the other Party; (b) no waiver
that may be given by a Party will be applicable except in the specific instance
for which it is given; and (c) no notice to or demand on one Party will be
deemed to be a waiver of any obligation of such Party or of the right of the
Party giving such notice or demand to take further action without notice or
demand as provided in this Agreement.

9. This Agreement constitutes the complete agreement between the Parties
concerning the subject matter hereof and supersedes and cancels any and all
prior communications and agreements between the Parties with respect thereto.
This Agreement relates only to the subject matter hereof and shall not be
construed as an agreement to agree to enter into the Transaction or any
transaction by either Party. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect. If
any of the covenants or provisions of this Agreement are determined to be
unenforceable by reason of its extent, duration, scope or otherwise, then the
Parties contemplate that the court making such determination shall reduce such
extent, duration, scope or other provision and enforce them in their reduced
form for all purposes contemplated by this Agreement.

10. Neither Party may assign any rights or delegate any duties under this
Agreement without the prior written consent of the other Party, which consent
shall be at the other Party’s sole discretion. Any such attempted assignment or
delegation without the other Party’s prior written consent will be null and void
ab initio. This Agreement will be binding upon the Parties and their respective
authorized successors and assigns.

11. You acknowledge and agree that no contract or agreement providing for any
Transaction shall be deemed to exist between you and the Company or any of its
affiliates or stockholders unless and until a final definitive agreement has
been executed and delivered, and each Party hereby waives, in advance, any
claims (including, without limitation, breach of contract) in connection with
any Transaction unless and until a final definitive agreement has been executed
and delivered with respect thereto. The Parties also agree that unless and until
a final definitive agreement regarding a Transaction has been executed and
delivered, neither Party will be under any legal obligation of any kind
whatsoever with respect to such a Transaction by virtue of this Agreement,
except for the matters specifically agreed to herein. You acknowledge and agree
that the Company and its affiliates and stockholders reserve the right, in their
sole discretion, to reject any and all proposals made by you or any of your
Representatives with regard to the Transaction, and to terminate discussions and
negotiations with you at any time.

12. This Agreement shall be deemed to have been made and executed in the State
of Delaware, and any dispute arising hereunder shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. You and the Company (i) irrevocably submit to the
exclusive jurisdiction of any state court in the State of Delaware and the
United States District Court for the District of Delaware (and the appropriate
appellate courts) for the purposes of any suit, action or other proceeding
arising out of this Agreement and (ii) agree to commence any such action, suit
or proceeding either in the United States District Court for the District of
Delaware or if such suit, action or other proceeding may not be brought in such
court for jurisdictional reasons, in any state court in the State of Delaware.

 

 

Annex I – Page 4



--------------------------------------------------------------------------------

13. EACH OF THE COMPANY AND YOU HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT OR YOU MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, INVOLVING OR OTHERWISE IN
RESPECT OF THIS AGREEMENT.

14. Any notice hereunder shall be made in writing by overnight courier, personal
delivery, facsimile or email (if telephonically confirmed), in each case to:

If to the Company:

Affinion Group Holdings, Inc.

6 High Ridge Park

Stamford, CT 06905

Attention:

Facsimile:

If to you:

 

[INSERT ADDRESS OF POTENTIAL TRANSFEREE] Attention:   

 

   Facsimile:   

 

   Telephone:   

 

   Email:   

 

  

15. This Agreement shall expire on the earlier of (i) the date of the last to
occur of (x) a definitive agreement relating to the Transaction is entered into
by you and either the Company or any of its affiliates or stockholders and
(y) you have become a party to the Shareholders Agreement, dated as of
November 9, 2015, as amended from time to time, by and among the Company and the
stockholders of the Company and (ii) the twenty-four (24) month anniversary of
the date hereof.

16. This Agreement may be executed in two (2) or more counterparts, each of
which will be deemed to be an original and all of which taken together will be
deemed to constitute this Agreement when a duly authorized representative of
each Party has signed a counterpart. The Parties may sign and deliver this
Agreement by facsimile or electronic (that is, .PDF) transmission. Each Party
agrees that the delivery of this Agreement by facsimile or electronic
transmission will have the same force and effect as delivery of original
signatures.

 

 

Annex I – Page 5



--------------------------------------------------------------------------------

Please confirm your agreement with the foregoing by signing and returning one
copy of this Agreement to the undersigned, whereupon this letter agreement shall
become a binding agreement between you and the Company.

 

Very truly yours,

 

AFFINION GROUP HOLDINGS, INC.

By:  

 

  Name:   Title:

Accepted and agreed as of the date first written above:

 

[INSERT NAME OF POTENTIAL TRANSFEREE] By:  

 

  Name:   Title:

 

 

Annex I – Page 6



--------------------------------------------------------------------------------

ANNEX II

Each Management Holder and Executive Management Holder shall be bound by the
provisions contained in this Annex II.

1. Non-Solicitation. During the period commencing on the date hereof and ending
on the third anniversary of the date of termination of the Management Holder’s
employment with the Company and its Affiliates for any reason, the Management
Holder shall not directly or indirectly through another Person (i) induce or
attempt to induce any employee of the Company or any Affiliate of the Company to
leave the employ of the Company or such Affiliate, or in any way interfere with
the relationship between the Company or any such Affiliate, on the one hand, and
any employee thereof, on the other hand, (ii) hire any person who was an
employee of the Company or any Affiliate of the Company or (iii) induce or
attempt to induce any customer, supplier, licensee or other business relation of
the Company or any Affiliate of the Company to cease doing business with the
Company or such Affiliate, or in any way interfere with the relationship between
any such customer, supplier, licensee or business relation, on the one hand, and
the Company or any such Affiliate, on the other hand.

2. Non-Competition. Each Management Holder acknowledges that, in the course of
his employment with the Company and/or its Affiliates and their predecessors, he
has become familiar, or will become familiar, with the Company’s and its
Affiliates’ and their respective predecessors’ Confidential Information and that
such Management Holder’s services have been and will be of special, unique and
extraordinary value to the Company and its Affiliates. Therefore, each
Management Holder agrees that, during the period commencing on the date hereof
and ending on the second anniversary of the Management Holder’s termination of
employment with the Company and its Affiliates for any reason (the “Non-Compete
Period”), such Management Holder shall not, directly or indirectly, engage in
any business that markets, provides, administers or makes available
affinity-based membership programs, affinity-based insurance programs, benefit
packages as an enhancement to financial institutions or other customer accounts
or loyalty-based programs (whether as of the date hereof or during the
Non-Compete Period), anywhere in the world in which the Company or its
subsidiaries is doing business. For purposes of this Paragraph 2, the phrase
“directly or indirectly engage in” shall include any direct or indirect
ownership or profit participation interest in such enterprise, whether as an
owner, stockholder, partner, joint venturer or otherwise, and shall include any
direct or indirect participation in such enterprise as an employee, consultant,
licensor of technology or otherwise; provided, however, that nothing in this
Paragraph 2 shall prohibit any Management Holder from being a passive owner of
not more than 5% of the outstanding stock of any class of a corporation which is
publicly traded, so long as such Management Holder has no active participation
in the business of such corporation.

3. Non-Disclosure; Non-Use of Confidential Information. The Management Holder
shall not disclose or use at any time, either during his employment with the
Company and its Affiliates or thereafter, any Confidential Information (as
hereinafter defined) of which the Management Holder is or becomes aware, whether
or not such information is developed by him, except to the extent that such
disclosure or use is directly related to and required by the Management Holder’s
performance in good faith of duties assigned to the Management Holder

 

Annex II – Page 1



--------------------------------------------------------------------------------

by the Company. The Management Holder will take all appropriate steps to
safeguard Confidential Information in his possession and to protect it against
disclosure, misuse, espionage, loss and theft. The Management Holder shall
deliver to the Company at the termination of his employment with the Company and
its Affiliates, or at any time the Company may request, all memoranda, notes,
plans, records, reports, computer tapes and software and other documents and
data (and copies thereof) relating to the Confidential Information or the Work
Product (as hereinafter defined) of the business of the Company or any of its
Affiliates that the Management Holder may then possess or have under his
control.

4. Proprietary Rights. The Management Holder recognizes that the Company and its
Affiliates possess a proprietary interest all Confidential Information and Work
Product and have the exclusive right and privilege to use, protect by copyright,
patent or trademark, or otherwise exploit the processes, ideas and concepts
described therein to the exclusion of the Management Holder, except as otherwise
agreed between the Company and the Management Holder in writing. The Management
Holder expressly agrees that any Work Product made or developed by the
Management Holder or the Management Holder’s agents or affiliates during the
course of the Management Holder’s employment, including any Work Product which
is based on or arises out of Work Product, shall be the property of and inure to
the exclusive benefit of the Company and its Affiliates. The Management Holder
further agrees that all Work Product developed by the Management Holder (whether
or not able to be protected by copyright, patent or trademark) during the course
of such Management Holder’s employment, or involving the use of the time,
materials or other resources of the Company or any of its Affiliates, shall be
promptly disclosed to the Company and shall become the exclusive property of the
Company, and the Management Holder shall execute and deliver any and all
documents necessary or appropriate to implement the foregoing.

5. Repurchase Rights.

(a) Company Repurchase Right. From and after a Repurchase Event with respect to
any Management Holder, the Company and its subsidiaries shall have the right,
but not the obligation, to repurchase all or any portion of the shares of
Company Common Stock held by such holder (including any Deemed Held Shares) in
accordance with this Paragraph 5 for the Purchase Price. The Company or any of
its subsidiaries may exercise its right to purchase such shares of Company
Common Stock until the date that is the later of (i) six months after the
Repurchase Event (but only three months after the Repurchase Event for an
Executive Management Holder) and (ii) six months after the date all Options have
been exercised by the applicable Management Holder or such Management Holder’s
successors, assigns or representatives (but only three months after all Options
have been exercised in the case of Options originally granted to an Executive
Management Holder) (such date, the “Repurchase Date”). The determination date
for purposes of determining the Fair Market Value shall be the closing date of
the purchase of the applicable shares (which closing date shall not be later
than the Repurchase Date unless so required by Paragraph 5(b)).

 

Annex II – Page 2



--------------------------------------------------------------------------------

(b) Closing. The closing date of any purchase of shares of Company Common Stock,
pursuant to this Paragraph 5 shall take place on a date designated by the
Company or one of its subsidiaries, as applicable, in accordance with the
applicable provisions of this Paragraph 5; provided that the closing date will
be deferred until such time as the applicable Management Holder has held the
shares of Company Common Stock for a period of at least six months and one day.
The Company or one of its subsidiaries, as applicable, will pay for the shares
of Company Common Stock purchased by it pursuant to this Paragraph 5 by delivery
of a check or wire transfer of funds, in exchange for the delivery by the
Management Holder of the certificates representing such shares of Company Common
Stock, duly endorsed for transfer to the Company or such subsidiary, as
applicable. The Company shall have the right to record such purchase on its
books and records without the consent of the Management Holder.

(c) Restrictions on Repurchase. Notwithstanding anything to the contrary
contained in this Agreement, all purchases of shares of Company Common Stock by
the Company shall be subject to applicable restrictions contained in federal law
and the DGCL and in the Company’s and its respective subsidiaries’ debt and
equity financing agreements. Notwithstanding anything to the contrary contained
in this Agreement, if any such restrictions prohibit or otherwise delay any
purchase of shares of Company Common Stock which the Company is otherwise
entitled or required to make pursuant to this Paragraph 5, then the Company
shall have the option to make such purchases pursuant to this Paragraph 5 within
thirty (30) days of the date that it is first permitted to make such purchase
under the laws and/or agreements containing such restrictions, but in no event
later than the first anniversary of the applicable Repurchase Event.
Notwithstanding anything to the contrary contained in this Agreement, the
Company and its subsidiaries shall not be obligated to effectuate any
transaction contemplated by this Paragraph 5 if such transaction would violate
the terms of any restrictions imposed by agreements evidencing the Company’s
Indebtedness. In the event that any shares of Company Common Stock are sold by a
Management Holder pursuant to this Paragraph 5, the Management Holder, and such
Management Holder’s successors, assigns or representatives, will take all
reasonable steps necessary and desirable to obtain all required third-party,
governmental and regulatory consents and approvals with respect to such
Management Holder and take all other actions necessary and desirable to
facilitate consummation of such sale in a timely manner.

(d) Additional Payment for Repurchased Shares. Notwithstanding anything to the
contrary set forth in this Paragraph 5, if (x) an Executive Management Holder
experiences a Repurchase Event (other than an employment termination for Cause),
(y) the Company exercises the repurchase right triggered by such Repurchase
Event, and (z) within six (6) months after the Repurchase Event, any of the
following events occur (each, a “Look-Back Event”)—(i) the consummation of a
Qualified Public Offering, (ii) the consummation of an Asset Sale, (iii) the
consummation of a Control Disposition, (iv) the signing of a definitive
agreement for an Asset Sale or (v) the signing of a definitive agreement for a
Control Disposition—then the Company shall pay or cause to be paid to such
Executive Management Holder the Additional Consideration (as defined herein);
provided that, with respect to the events described in clauses (iv) and
(v) above, such payment of the Additional Consideration shall be made if and
only if such event is consummated on or before the first anniversary of the
Repurchase Event. For purposes of this Paragraph 5(d), the “Additional
Consideration” shall be an amount equal to the product of (A)(x) the per share
consideration for the Company Common Stock with respect to the Look-Back Event
(which, in the case of a Qualified Public Offering, shall be the price at which
the shares of Company Common Stock were offered to the public,

 

Annex II – Page 3



--------------------------------------------------------------------------------

and, in the case of an Asset Sale, shall be the per share amount distributable
in respect of the Company Common Stock), less (y) the Purchase Price per share
of Company Common Stock paid to the Management Holder at the closing of such
repurchase, multiplied by (B) the number of shares of Company Common Stock so
repurchased, provided that if the result of such calculation is zero or a
negative number, no additional amount shall be paid to the Executive Management
Holder.

6. Certain Definitions.

(a) As used herein, “Affiliate” of the Company means a Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Company, as applicable. As used in this
definition, the term “control,” including the correlative terms “controlling,”
“controlled by” and “under common control with,” means the possession, directly
or indirectly, of the power to direct or cause the direction of management or
policies (whether through ownership of securities or any partnership or other
ownership interest, by contract or otherwise) of a Person.

(b) As used herein, “Asset Sale” means the sale of all or substantially all of
the assets of the Company and its subsidiaries on a consolidated basis.

(c) As used herein, “Cause” has the meaning ascribed to such term in the Stock
Incentive Plan.

(d) As used herein, “Confidential Information” means information that is not
generally known to the public and that is used, developed or obtained by the
Company in connection with its business, including, but not limited to,
information, observations and data obtained by the Management Holder while
employed by the Company or any predecessors thereof (including those obtained
prior to the date of this Agreement) concerning (i) the business or affairs of
the Company (or such predecessors), (ii) products or services, (iii) fees, costs
and pricing structures, (iv) designs, (v) analyses, (vi) drawings, photographs
and reports, (vii) computer software, including operating systems, applications
and program listings, (viii) flow charts, manuals and documentation,
(ix) databases, (x) accounting and business methods, (xi) inventions, devices,
new developments, methods and processes, whether patentable or unpatentable and
whether or not reduced to practice, (xii) customers and clients and customer or
client lists, (xiii) other copyrightable works, (xiv) all production methods,
processes, technology and trade secrets, and (xv) all similar and related
information in whatever form. Confidential Information will not include any
information that has been published in a form generally available to the public
prior to the date the Management Holder proposes to disclose or use such
information. Confidential Information will not be deemed to have been published
or otherwise disclosed merely because individual portions of the information
have been separately published, but only if all material features comprising
such information have been published in combination.

 

Annex II – Page 4



--------------------------------------------------------------------------------

(e) As used herein, “Control Disposition” means a Disposition which would have
the effect of transferring to a Person or Group a number of shares of Common
Stock such that, following the consummation of such Disposition, such Person or
Group possesses the voting power to elect a majority of the Board (whether by
merger, consolidation or sale or transfer of Common Stock). For purposes of this
definition, (i) “Disposition” means any direct or indirect transfer, assignment,
sale, gift, pledge, hypothecation or other encumbrance, or any other
disposition, of Common Stock (or any interest therein or right thereto) or of
all or part of the voting power (other than the granting of a revocable proxy)
associated with the Common Stock (or any interest therein) whatsoever, or any
other transfer of beneficial ownership of Common Stock whether voluntary or
involuntary, including, without limitation (x) as a part of any liquidation of a
Management Holder’s assets or (b) as a part of any reorganization of a
Management Holder pursuant to the United States or other bankruptcy law or other
similar debtor relief laws and (y) “Group” has the meaning ascribed to such term
in Section 13(d)(3) of the Exchange.

(f) As used herein, “Deemed Held Shares” shall mean the shares of Company Common
Stock which such Management Holder may obtain by exercising any options,
warrants or other rights to acquire Company Common Stock (including, without
limitation, the Company Common Stock issuable upon conversion of the Class C/D
Common Stock) held by such Management Holder that are vested as of the
determination.

(g) As used herein, “Executive Management Holder” means each Stockholder that
was an “Executive Management Holder” as such term is defined in the Management
Investor Rights Agreement, dated as of October 17, 2005, as amended April 30,
2010, by and among the Company, Affinion Group Holdings, LLC and the holders
party thereto (the “Management Investor Rights Agreement”) on the date of this
Agreement immediately prior to giving effect to the amendment and restatement of
the Management Investor Rights Agreement as this Agreement, together with any
such other Management Holders as the Board may designate.

(h) As used herein, “Fair Market Value” has the meaning ascribed to such term in
the Stock Incentive Plan.

(i) As used herein, “Indebtedness” means with respect to any Person, (a) all
indebtedness of such Person for borrowed money, whether current or funded, or
secured or unsecured, (b) all indebtedness of such Person for the deferred
purchase price of property or services represented by a note, bond, debenture or
similar instrument and any other obligation or liability represented by a note,
bond, debenture or similar instrument, (c) all indebtedness of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (d) all indebtedness of
such Person secured by a purchase money mortgage or other lien to secure all or
part of the purchase price of the property subject to such mortgage or lien,
(e) all obligations of such Person to pay rent or other amounts under any lease
of (or other arrangement conveying the right to use) real or personal property,
or a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under
generally accepted accounting principles in the United States of America
(“GAAP”) and, for the purposes of this Agreement, the amount of such obligations
at any time shall be the capitalized amount thereof at such time determined in
accordance with

 

Annex II – Page 5



--------------------------------------------------------------------------------

GAAP, (f) all unpaid reimbursement obligations of such Person with respect to
letters of credit, bankers’ acceptances or similar facilities issued for the
account of such Person, (g) all obligations of such Person under any forward
contract, futures contract, swap, option or other financing agreement or
arrangement (including caps, floors, collars and similar agreements), the value
of which is dependent upon interest rates, currency exchange rates, commodities
or other indices, (h) all interest, fees and other expenses owed with respect to
the indebtedness referred to above (and any prepayment penalties or fees or
similar breakage costs or other fees and costs required to be paid in order for
such Indebtedness to be satisfied and discharged in full), and (i) all
indebtedness referred to above which is directly or indirectly guaranteed by
such Person or which such Person has agreed (contingently or otherwise) to
purchase or otherwise acquire or in respect of which it has otherwise assured a
creditor against loss.

(j) As used herein, the term “Management Holder” means each Stockholder that was
a “Management Holder” as such term is defined in the Management Investor Rights
Agreement on the date of this Agreement immediately prior to giving effect to
the amendment and restatement of the Management Investor Rights Agreement as
this Agreement, together with any other person that executes a joinder to this
Agreement as a “Management Holder.”

(k) As used herein, the term “Option” means the options issued to Management
Holders or Executive Management Holders pursuant to the Stock Incentive Plan, as
it is amended, supplemented, restated or otherwise modified from time to time,
or any other option plan approved by the Company.

(l) As used herein, the term “Person” means an individual, partnership, limited
liability company, corporation, joint venture, trust, business trust,
association, or similar entity, whether domestic or foreign, and the heirs,
executors, legal representatives, successors and assigns of such entity where
the context requires.

(a) As used herein, “Purchase Price” means: (i) (x) in the case where a
Management Holder, other than an Executive Management Holder, resigns as an
employee of the Company or any of its subsidiaries during the 36 month period
commencing on the Original Issue Date (or, in the case of shares issued pursuant
to an award under the Stock Incentive Plan or a similar plan, the 36 month
period commencing on the date of grant of such award) or is terminated for
Cause, or (y) in the case where an Executive Management Holder is terminated for
Cause, the lower of the Original Cost or the Fair Market Value; and (ii) in all
other cases, the Fair Market Value. For purposes of this definition,
(i) “Original Issue Date” means with respect to any share of Common Stock issued
to a Management Holder, the date of issuance of such share of Common Stock to
such Management Holder, as applicable, and (ii) “Original Cost” means the price
per share paid by the Affinion Group Holdings, LLC for its shares of Company
Common Stock on the date of consummation of the transactions contemplated by the
Purchase Agreement dated as of July 26, 2005, by and among Affinion Group, Inc.
(f/k/a Affinity Acquisition, Inc.), the Company (f/k/a Affinity Acquisition
Holdings, Inc.) and Cendant Corporation, as it may be amended, supplemented,
restated or otherwise modified from time to time, subject to appropriate
adjustment by the Board for stock splits, stock dividends or other
distributions, combinations and similar transactions.

 

Annex II – Page 6



--------------------------------------------------------------------------------

(b) As used herein, “Qualified Public Offering” means an underwritten public
offering of Common Stock by the Company pursuant to an effective registration
statement filed by the Company with the Securities and Exchange Commission
(other than on Forms S-4 or S-8 or successors to such forms) under the
Securities Act, pursuant to which the aggregate offering price of the Common
Stock sold in such offering is at least $150 million.

(c) As used herein, “Repurchase Event” means, with respect to a Management
Holder, such Management Holder shall cease to be employed by the Company or any
of its subsidiaries for any reason (including upon death or Disability) or a
Bankruptcy Event shall have occurred with respect to such Management Holder.

(d) As used herein, “Stock Incentive Plan” means each of the Affinion Group
Holdings, Inc. 2005 Stock Incentive Plan and the Affinion Group Holdings, Inc.
2007 Stock Award Plan, as each may be amended, supplemented, restated or
otherwise modified from time to time, and any other equity plan approved by the
Company.

(e) As used herein, “Work Product” means all inventions, innovations,
improvements, technical information, systems, software developments, methods,
designs, analyses, drawings, reports, service marks, trademarks, trade names,
logos and all similar or related information (whether patentable or
unpatentable) that relates to the Company’s or any of its Affiliates’ actual or
anticipated business, research and development or existing or future products or
services and that are conceived, developed or made by the Management Holder
(whether or not during usual business hours and whether or not alone or in
conjunction with any other person) while employed by the Company (including
those conceived, developed or made prior to the date of this Agreement) together
with all patent applications, letters patent, trademark, trade name and service
mark applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing.

 

Annex II – Page 7